      Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 1 of 84




1                        UNITED STATES DISTRICT COURT

2                        FOR THE DISTRICT OF ARIZONA

3                              _________________

4    United States of America,         )
                                       )
5                       Plaintiff,     ) CR 17-01311-PHX-DGC (BSB)
                                       )
6            vs.                       ) Phoenix, Arizona
                                       ) August 16, 2019
7    Anthony Espinosa Gonzales,        )
                                       )
8                       Defendant.     )
     __________________________________)
9

10           BEFORE:    THE HONORABLE DAVID G. CAMPBELL, JUDGE

11                   REPORTER'S TRANSCRIPT OF PROCEEDINGS

12                           EVIDENTIARY HEARING

13

14   For the Government:
              U.S. Attorney's Office
15            By: GAYLE L. HELART, ESQ.
               By:    BRETT A. DAY, ESQ.
16             40 North Central Ave., Ste. 1200
               Phoenix, AZ 85004
17
     For the Defendant:
18            Law Office of Barbara Hull
              By: BARBARA L. HULL, ESQ.
19            2601 N. 16th St.
              Phoenix, AZ 85006
20

21   Official Court Reporter:
     Patricia Lyons, RMR, CRR
22   Sandra Day O'Connor U.S. Courthouse, Ste. 312
     401 West Washington Street, SPC 41
23   Phoenix, Arizona 85003-2150
     (602) 322-7257
24
     Proceedings Reported by Stenographic Court Reporter
25   Transcript Prepared with Computer-Aided Transcription
                 Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 2 of 84 2




           1                            P R O C E E D I N G S

           2

           3              THE COURTROOM DEPUTY:      This is case number CR17-1311,

           4    United States of America versus Anthony Espinosa Gonzales, on

13:00:24   5    for evidentiary hearing.

           6              MS. HELART:    Good afternoon, Your Honor.

           7    Gayle Helart and Brett Day appearing for the government.            Also

           8    at counsel table today is Robert Erdely.        And in the courtroom

           9    is Jimmie Daniels.     And both Mr. Erdely and Mr. Daniels are on

13:00:37   10   the government's witness list.

           11             THE COURT:    All right.    Good afternoon.

           12             MS. HULL:    Good afternoon, Your Honor.      Barbara Hull

           13   on behalf of Mr. Gonzales, who is present and out of custody.

           14   Also at the defense table is Ms. Tami Loehrs, who is also

13:00:51   15   listed on our list of witnesses.

           16             THE COURT:    All right.    Good afternoon.

           17             Go ahead and have a seat.

           18             Let me ask you all a few questions.

           19             I've read the materials you have provided.         And to

13:01:05   20   try to focus my thinking for purposes of what we're going to

           21   try to cover today, I want to ask a few questions.

           22             Where to start.

           23             Let's start with a couple of questions about proposed

           24   tests 1 and 2.

13:02:00   25             Question to the government:       If Torrential Downpour
                 Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 3 of 84 3




13:02:03   1    Receptor is scanning the internet looking for torrents that

           2    contain child pornography and it comes across an IP address

           3    where the torrent has been downloaded but the images have not,

           4    so the torrent text file is on that computer but no command

13:02:29   5    has been sent out to go get the images, will Torrential

           6    Downpour identify that IP address as a suspicious location and

           7    put it in the COPS database?

           8              MS. HELART:    This answer is yes.     All BitTorrent

           9    clients, though, to be more accurate, not just Torrential

13:02:52   10   Downpour Receptor, but all BitTorrent clients will do that.

           11             THE COURT:    So it will identify it even though it

           12   hasn't been downloaded?

           13             MS. HELART:    So the BitTorrent network is matching IP

           14   addresses who have the same .torrent file.        What in this

13:03:17   15   example that the Court said, Torrential Downpour doesn't know

           16   yet, until it goes knocking on the door of the suspect

           17   computer, is whether the payload is there.        It knows the text

           18   torrent file is there.     It just doesn't know whether the

           19   payload is there.

13:03:34   20             THE COURT:    And that's enough to get it into the COPS

           21   database; right?

           22             MS. HELART:    That information, that that IP address

           23   is associated with that text torrent file, that will be

           24   reported as a tip or lead to the ICAC COPS database.

13:03:51   25             THE COURT:    All right.    And if the only thing that's
                 Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 4 of 84 4




13:03:54   1    happened at that IP address is that the torrent file and not

           2    the payload, as you call it, has been downloaded and

           3    Agent Daniels sees it in the COPS database and tells

           4    Torrential Downpour to go retrieve child pornography if it

13:04:08   5    can.   If it goes to that IP address, I assume it can't

           6    download any child pornography because the IP doesn't have it.

           7    It only has the torrent.

           8              MS. HELART:    Correct.

           9              THE COURT:    What if -- let's say it goes to that IP

13:04:24   10   address and that IP address -- let's say hypothetically

           11   there's ten pieces of a file that it wants and it goes to that

           12   IP address and says give me these ten pieces, and the IP

           13   address only has three of the ten.       Will Torrential Downpour

           14   download the three and then stop or will it say I'm not going

13:04:44   15   to download because you don't have all ten?

           16             MS. HELART:    So Torrential Downpour will act like all

           17   client softwares.    It will go to the suspect computer, if you

           18   will, knock on the door, that's an analogy we're going to use

           19   today, and it will ask for those pieces.        In your case, in

13:05:07   20   your example, three.

           21             THE COURT:    Let's say it asks for ten but all the IP

           22   address is three of the ten.

           23             MS. HELART:    Then it only gets three.

           24             THE COURT:    But does it get the three?

13:05:19   25             MS. HELART:    If the sharing client has it -- excuse
                 Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 5 of 84 5




13:05:24   1    me.

           2              If the sharing client has the three pieces and it's

           3    been requested, yes, it will give those three.

           4              THE COURT:    And since Torrential Downpour, as you

13:05:43   5    have asserted, is a single-source program, it won't go looking

           6    for the other seven anywhere else; is that right?

           7              MS. HELART:    That's correct.     Torrential Downpour has

           8    only connected, by design, to one IP address and it only gets

           9    the payload that that suspect computer has.

13:06:01   10             THE COURT:    So when Agent Daniels comes in the next

           11   morning and looks and all that was obtained from the IP

           12   address were three of the ten pieces, I'm assuming he doesn't

           13   have child pornography on his computer.

           14             MS. HELART:    That is not a correct assumption because

13:06:15   15   pieces do not equal files.      In a torrent file, it is chunked

           16   out for purposes of the computer efficiency and the network

           17   efficiency to be chunked into pieces.        However, one piece

           18   that's completed might contain 15 completed child pornography

           19   files.

13:06:41   20             It also is the case that what you just said is

           21   exactly correct, that Agent Daniels goes, gets three out of

           22   ten pieces, maybe this is a torrent file that is made up of

           23   one video file.    In that case, those three pieces do not

           24   equate to a download of a complete video file and presumably

13:07:05   25   Jimmie Daniels would not have the complete file.
                 Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 6 of 84 6




13:07:08   1               THE COURT:    Would he be able to see anything?

           2               MS. HELART:   Sure.   It depends on -- I'm not trying

           3    to testify.    I have seen some examples where Agent Daniels has

           4    done incomplete downloads.       Sometimes you can see a few

13:07:22   5    seconds.    Sometimes you can even see a few seconds of illegal

           6    conduct.    But our practice has been not to charge incomplete

           7    downloads.

           8               So if a piece, like in your example is three out of

           9    ten, still image files could be part of those.         They could be

13:07:42   10   complete, and Agent Daniels would then view them and proceed

           11   with whatever he's going to do in the investigation.

           12              THE COURT:    All right.   Thank you.

           13              Ms. Hull, if it is true, as the government appears

           14   just to have acknowledged, that Torrential Downpour Receptor

13:08:02   15   will go identify an IP address that has the torrent but

           16   nothing else, they agree with that, why do you need to do test

           17   1?   Isn't that what you want to establish?

           18              MS. HULL:    Thank you, Judge.    I'm consulting with

           19   Ms. Loehrs.    This is the first time the government's ever

13:08:41   20   acknowledged this.      So -- and that was our purpose -- that was

           21   the point of test 1, was to determine that.

           22              THE COURT:    All right.   Let me ask you about test 2.

           23              If the government acknowledges that it will identify

           24   an IP address by what you call a partially parsed torrent and

13:09:05   25   put it in the COPS database for Agent Daniels to go knocking,
                 Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 7 of 84 7




13:09:11   1    why do you need test 2?

           2              MS. HULL:    I'm sorry, can you repeat the question,

           3    sir.

           4              THE COURT:    Yeah.    If the government has acknowledged

13:09:18   5    that Torrential Downpour Receptor will identify an IP address

           6    as a suspicious IP address if it has a partially parsed

           7    torrent and put it in COPS database to then be further

           8    investigated, why do you need test 2?

           9              MS. HULL:    Sorry, Your Honor.     One moment.

13:10:01   10             THE COURT:    You're good.    That's all right.

           11             MS. HULL:    The answer as I understand it, Judge, is

           12   because what we don't know is that if a partially parsed

           13   torrent, if he has certain pieces but he doesn't have the

           14   pieces that contain child pornography, is he still identified

13:10:41   15   as a suspect.

           16             THE COURT:    Why does that matter?     Let's assume

           17   hypothetically that --

           18             Hold on, Ms. Loehrs, just a minute.

           19             Is it Loehrs or Loehrs, by the way?

13:10:53   20             MS. HULL:    Loehrs.

           21             THE COURT:    Loehrs.

           22             MS. LOEHRS:    Loehrs.

           23             THE COURT:    I'm probably going to get it wrong, but

           24   okay, thanks.

13:10:59   25             If potential suspects are identified by Torrential
                 Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 8 of 84 8




13:11:05   1    Downpour Receptor because they have something related to child

           2    pornography in them, including, let's say, a torrent that's

           3    partially parsed that has no child pornography in it, and they

           4    put it in the COPS database, why does that matter?

13:11:23   5              All they're saying is this is a place you ought to go

           6    look to see if there's child pornography.        If it's offering

           7    child pornography.     That's all it's doing, is putting it on a

           8    suspect list.    How does that help the defense?       Because

           9    there's no charge brought until, as I understand it,

13:11:40   10   Torrential Downpour goes to that address and actually gets

           11   child pornography.

           12             I'm just not seeing the significance of putting it on

           13   a suspicious IP list if the charge isn't brought about until

           14   it actually gets child pornography from that source.

13:11:59   15             MS. HULL:    Well, and I -- Judge, I -- that gives me

           16   concern that -- that torrents that contain -- are perfectly

           17   legal torrents are being brought in by Receptor and identified

           18   and create a suspect when they have done nothing illegal.

           19             THE COURT:    What's wrong with that?      Here's my

13:12:21   20   hypothetical --

           21             MS. LOEHRS:    Can I --

           22             THE COURT:    Hold on, Ms. Loehrs.

           23             Here's my hypothetical that I've been wrestling with

           24   as I read this.    Let's say a police officer says, you know, I

13:12:29   25   think that 11:00 p.m. on Van Buren Street is the time when
                 Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 9 of 84 9




13:12:34   1    most drug transactions occur, so I'm going to walk down that

           2    street as an undercover person every night at 11:00 and I'm

           3    going to walk slowly by anybody who looks like a drug dealer

           4    and I'm going to see if they offer me something.         And if they

13:12:48   5    do, I'm going to buy drugs and I'm going to arrest them.

           6              What he's doing is he's saying here is a place where

           7    there are suspects.     I want to investigate.      And I'm going to

           8    do it by just walking by and see if they offer me drugs.

           9              How is that any different from law enforcement saying

13:13:07   10   here are IP addresses, for whatever reason?

           11             Let's say, they've loaded adult pornography or let's

           12   say their users are on between 2:00 and 3:00 in the morning.

           13   We're going to put them in this database and we're going to

           14   send Torrential Downpour to walk by them and see if any of

13:13:23   15   them are offering child pornography.        And if it is, they're

           16   going to buy the child pornography and they'll charge them.

           17             I'm having trouble seeing how, even if it's a

           18   completely innocent reason that they could get put into a

           19   suspect -- or get -- they're on Van Buren at 11 o'clock at

13:13:41   20   night, what's the problem if nothing happens until they offer

           21   drugs or, in this case, offer child pornography to the law

           22   enforcement officer?

           23             MS. HULL:    Well, one problem, respectfully, that I

           24   have with your analogy is there's an expectation of privacy on

13:13:54   25   a computer.   So --
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 10 of 8410




13:13:57   1               THE COURT:   On a peer-to-peer program that's offering

           2    these things out in the internet, there's an expectation of

           3    privacy?

           4               MS. HULL:    We don't know that that's what happening.

13:14:08   5    That's the part of problem.

           6               THE COURT:   That's a different issue.      The different

           7    issue is whether it's going into other spaces on the computer,

           8    and we'll talk about that in a minute.

           9               But in a peer-to-peer network, as I understand it, my

13:14:17   10   computer is saying to the world "I've got it, come and get

           11   it," just like somebody on Van Buren is saying "meth for

           12   sale."

           13              That's what I'm wrestling with.

           14              MS. HULL:    If I may, Judge, I attached -- I attached

13:14:31   15   in my pleading, I attached excerpts from the testimony of

           16   Mr. Goodyear, who, my understanding, works with Mr. Erdely.

           17   And according to him, it actually checks -- it -- in his words

           18   it's that people show an interest in.        Just show an interest

           19   in.   And it sounded, from his testimony at least, it was

13:15:00   20   almost as if it was a search.      That someone is not necessarily

           21   handing -- holding things out to share, but they're just

           22   looking for something.

           23              Because my understanding is these peer-to-peer,

           24   somebody's going out looking for something.         They can do that,

13:15:18   25   but -- and Torrential Receptor is identifying those people.
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 11 of 8411




13:15:24   1             THE COURT:    I'm having real trouble seeing what's

           2    wrong with that, Ms. Hull.      How is that any different from

           3    saying I'm going to walk by people at 11 o'clock on Van Buren

           4    because there may be people selling drugs there?

13:15:36   5             If somebody's showing interest in child pornography,

           6    what's wrong with saying I'm going to knock on their door and

           7    see if they open it and offer me child pornography?          All I'm

           8    doing is identifying suspects.      It's not a search.      It doesn't

           9    require a search warrant.

13:15:59   10            And I'm inviting you to show where I'm wrong.          I'm

           11   not trying to talk you out of this, but I'm just having

           12   trouble with the notion that there is some material defense

           13   argument by virtue of the fact that Torrential Downpour

           14   Receptor compiles what I'm calling the suspect list on the

13:16:16   15   basis of legal behavior.

           16            MS. HULL:    Well, again, it would be -- what if their

           17   conduct, if the suspect computer's conduct was inadvertent,

           18   that they didn't intend to do this?       I mean, is Receptor

           19   identifying people based on some inadvertence?         We don't know.

13:16:41   20            If they are necessarily offering things for sharing

           21   or they're looking for things to share, it doesn't account for

           22   the fact that, you know, somebody's doing -- something is

           23   entered on the computer inadvertently and it turns them into a

           24   suspect, because I -- again, in your -- in your analogy, it

13:17:00   25   would be closer, at least, to your analogy of them going up
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 12 of 8412




13:17:04   1    and knocking on a door.     Okay.   Because you have -- why are

           2    you knocking on the door?     What is your reason to knock on the

           3    door?

           4             There's an expectation of privacy inside that door.

13:17:20   5    Officers cannot just walk up to your door, knock on it and see

           6    if you open the door to offer child pornography.         That, they

           7    can't do.   And that's what the Receptor is doing.

           8             THE COURT:    I think --

           9             MS. HULL:    My understanding --

13:17:33   10            THE COURT:    I think you're --

           11            MS. HULL:    I'm sorry.

           12            THE COURT:    I think you're arguing, Ms. Hull, that

           13   scanning the internet looking for suspicious conduct is a

           14   Fourth Amendment search.     Isn't that what you're arguing?

13:17:48   15            MS. HULL:    No.   I'm saying that if -- because the

           16   problem that I have is, again, if someone is on that network

           17   and they're either offering things to share or searching for

           18   something, then perhaps I see -- I see your question, but,

           19   again, what if it's -- what if it is detecting innocuous,

13:18:14   20   inadvertent, or other conduct?      We don't -- that, we don't

           21   know.

           22            THE COURT:    Well, let's assume somebody, through some

           23   entirely inadvertent means, does something with their computer

           24   that causes Torrential Downpour Receptor to put them on the

13:18:33   25   suspect list.   They're now in the IOC -- I'm forgetting the
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 13 of 8413




13:18:37   1    name of it.    I have another case with IO in it.       They're in

           2    the database.

           3              Agent Daniels tells his Torrential Downpour to go

           4    contact that IP address and see if they're offering child

13:18:49   5    pornography.    It does.   They're not offering child

           6    pornography.    They got on the suspect list through some other

           7    inadvertent means.     There's no charge.     There's no search of

           8    that computer ever done.     All it's doing is saying are you

           9    offering publicly child pornography and the computer says no.

13:19:05   10             Now, if the computer says yes because inadvertently

           11   it got onto the computer, that's a different issue of intent

           12   and knowledge and things like that.       But I'm having trouble

           13   with the notion that there is some defect in the government's

           14   case because somebody got onto a suspect list through legal

13:19:26   15   innocent behavior.

           16             MS. HULL:    May I have a moment?

           17             THE COURT:   Yeah.

           18             MS. HULL:    Thank you, Judge.     Again, I -- because --

           19   my position is regardless -- with my limited understanding of

13:20:33   20   the technology, okay, but with consulting with Ms. Loehrs, my

           21   understanding is that the way this Receptor works -- and part

           22   of the problem, Judge, is we're taking their word for how it

           23   works.   So as we stand here today, you're taking their word

           24   for how that works.    I can't -- I can't do that and I don't

13:20:56   25   want to do that for Mr. Gonzales because I don't know that it
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 14 of 8414




13:21:00   1    works that way.    And that's part of the reason for that

           2    testing.

           3               I don't know -- I don't know if I can make a Fourth

           4    Amendment -- I may be able to make a Fourth Amendment

13:21:10   5    argument.    I don't know that yet.     I mean, we're not at --

           6               THE COURT:   I understand that point.      I understand

           7    you don't have to take their word for it.        But what you do

           8    have to do is make a showing of materiality under Rule 16 to

           9    get the discovery.      And that's what I'm trying to figure out,

13:21:28   10   which of these tests have made a showing of materiality that

           11   will allow you to get the information you want.         And that's

           12   what I'm trying to focus on with tests 1 and 2, why are these

           13   issues material.

           14              MS. HULL:    Again, Judge, I believe that it is -- it

13:21:49   15   is -- it's a due process question, it is a materiality that we

           16   determine how they get that information.        Because, for

           17   example, if I download only part of the torrent and I only

           18   download a legal part of it, I don't -- I don't obtain the

           19   whole torrent and I download the legal portion, but the

13:22:18   20   torrent, according to Receptor, is suspect, so they go back

           21   and they identify me.

           22              THE COURT:   Right.

           23              MS. HULL:    Okay.   That in and of itself, how it does

           24   it, where it finds it, I don't know that the problems with the

13:22:39   25   software begins later.     And that's part of our problem.
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 15 of 8415




13:22:43   1    Because we don't know that that's actually how it works.            It

           2    just seems to me that they're already knocking on the door

           3    when they do that.    And if I'm not doing anything wrong, then

           4    why are they going back, back to their database and then

13:23:00   5    sending someone out to hook up with my computer?         Why my

           6    computer?   Why my IP address?

           7             THE COURT:    Let's assume, instead of having the COPS

           8    database and Torrential Downpour Receptor, they just set up

           9    Torrential Downpour to scan IP addresses just by number.            Just

13:23:21   10   zip through a thousand IP addresses a night, seeing if any are

           11   offering child pornography.      And when they come upon one that

           12   does, if they can download it, they can charge it.          Is there

           13   something wrong with that?

           14            MS. HULL:    They have to establish they're actually

13:23:39   15   scanning for people offering.      We don't know that that's what

           16   they're scanning for.

           17            THE COURT:    Well, but is there anything wrong with

           18   them saying we are going to look at these thousand IP

           19   addresses and see if any of them have BitTorrent and are

13:23:52   20   offering a torrent with a particular identifier that we know

           21   is child pornography?     Is there something wrong with saying

           22   we're going to look at these thousand addresses and do it?

           23            I mean, if not, then how's -- I'm just having real

           24   trouble with this notion that there's something defective in

13:24:11   25   their case by virtue of the fact they're looking for it when
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 16 of 8416




13:24:14   1    it's offered openly by the computers that have it on it.

           2             MS. HULL:    I think it's material to the defense

           3    because if I were the defendant, why is it and how is it that

           4    my IP address got into a government database of child porn.

13:24:32   5             THE COURT:    Who cares if the reality is he can't be

           6    charged until they actually get child pornography from that

           7    location.

           8             MS. HULL:    Because I see it as a first step of their

           9    investigation, Judge.     And if -- if all they're doing, if

13:24:45   10   Receptor is doing what they say it does and just running 24/7

           11   and just seeing who is offering stuff up, how do we know --

           12   number one, how do we know it's offered up?         Number two, it

           13   takes you into the database.      Number three, they send out

           14   Torrential Downpour to go to your computer.

13:25:08   15            I think it's a materiality issue to find out how you

           16   get on that database in the first place.

           17            THE COURT:    Okay.

           18            MS. HULL:    Because I think that it -- it's material

           19   for me to know.    If I am a suspect computer, I want to know

13:25:22   20   and I think I should be able to argue that that was flawed.

           21   That there -- that -- you're assuming, of course, that the

           22   next step is that Torrential Downpour actually finds this

           23   information on my computer.      In shared space.     You're making

           24   that assumption --

13:25:45   25            THE COURT:    Right.    Right.
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 17 of 8417




13:25:46   1              MS. HULL:    -- with your --

           2              THE COURT:    I am.    But that's a different test.

           3    That's not 1 and 2.     We're going to talk about the other tests

           4    in a minute.

13:25:53   5              MS. HULL:    I understand that.     But it's starting the

           6    investigative process.     That's my argument.

           7              THE COURT:    Okay.    I understand the argument.     Let

           8    me -- that helps.     I think we've agreed test 1 is not

           9    necessary in light of the government's agreement that you can

13:26:07   10   get on the suspect list just by having the non-parsed torrent.

           11             MS. HULL:    We will.

           12             THE COURT:    Okay.    So we've taken care of test 1.

           13             I understand what you're arguing on test 2.

           14             Let's talk for a minute about tests 3 and 4.

13:26:24   15             Question for the government, Ms. Helart.

           16             MS. HELART:    Yes.    Can I have just a second?

           17             THE COURT:    Yes, you can.

           18             MS. HELART:    What we're discussing, Your Honor, is

           19   just a hugely, like -- we just want to be very accurate about

13:27:18   20   parsed, this word parsed.       Parsed means processed -- well,

           21   does the Court have the very last statement it made about

           22   parsed?

           23             THE COURT:    Well, what I'm using is the defense's

           24   meaning of parsed.     As I understand what the defense is

13:27:41   25   arguing, what Ms. Loehrs has said, a torrent is parsed when
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 18 of 8418




13:27:46   1    you activate it to go get the pieces of the pornography.

           2             MS. HELART:     That's correct.

           3             THE COURT:    That's the way I'm understanding.

           4             MS. HELART:     That's correct.     Because just having

13:27:57   5    downloaded the text file does not necessarily mean it was ever

           6    loaded into the client software and parsed or processed.            We

           7    just wanted to be sure.

           8             THE COURT:    But the text file is on your computer.

           9             MS. HELART:     So if it's not parsed it would not show

13:28:10   10   up because it was never put into the uTorrent software.

           11            THE COURT:    Well, isn't it on your computer?        The

           12   text file?

           13            MS. HELART:     The text file could be on.      But to be

           14   parsed, it would have been loaded into the software and the

13:28:28   15   execute or submit button --

           16            THE COURT:    If it's on your computer but it hasn't

           17   been parsed, hasn't been executed, will Torrential Downpour

           18   Receptor identify your IP address?

           19            MS. HELART:     No.

13:28:44   20            THE COURT:    You said yes a minute ago to that

           21   question.

           22            MS. HELART:     Then I understood -- then I understood

           23   that question to be that it had been put into the software and

           24   parsed, but no payload.     We were in the discussion of whether

13:28:54   25   the payload was on the computer.       If the payload's not on the
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 19 of 8419




13:28:58   1    computer but the text file is, but if it's never been parsed,

           2    that was a different discussion just now with Ms. Hull.

           3               Yours and my discussion, as I understood, had to do

           4    with just the text file was on the computer, but the payload

13:29:14   5    was not.    But it didn't assume either way that the person had

           6    put it into their software for processing.        I like the word

           7    processing better, it just helps me.       But for execution, if

           8    you will.

           9               THE COURT:    And is that because if it's not in the

13:29:35   10   client software, Torrential Downpour Receptor won't see it?

           11              MS. HELART:    Okay.   That's correct.    The Torrential

           12   Downpour Receptor would not have detected a non-processed,

           13   non-parsed torrent.

           14              THE COURT:    Here's my problem.    Isn't it the client

13:29:57   15   that finds the torrent on the internet?

           16              MS. HELART:    A client goes to a -- typically goes to

           17   a website, finds some torrent that they might want to go get.

           18   That's just a Google search.      They could download that torrent

           19   onto their computer.      That doesn't mean necessarily they've

13:30:17   20   loaded it into their client software.

           21              THE COURT:    What do they download it to if it's not

           22   to their client software?

           23              MS. HELART:    They can download it to anywhere on

           24   their computer.    It's just a text file.

13:30:31   25              THE COURT:    I thought it was the client that went
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 20 of 8420




13:30:32   1    looking for it.

           2             MS. HELART:     Maybe we're -- if I'm just a uTorrent

           3    user and I've downloaded the uTorrent software on my

           4    computer and now I'm ready to go out and find something, I go

13:30:48   5    to -- I could do just a Google search and find a couple of

           6    websites that host torrent names.       Of all kinds of subjects.

           7    And I think to myself I'll download some Bruce Springsteen

           8    concert in the park.     And so I get that torrent and I download

           9    that torrent onto my computer.      It's just a word file.      It's

13:31:12   10   just a text file.    But I think right now I don't have time.

           11   I'm not going to put that into my software to go get it, I

           12   just have it on my computer.      Torrential Downpour Receptor,

           13   it's not looking for Bruce Springsteen, but it would not

           14   detect me just putting it somewhere on my computer.

13:31:31   15            However, once I've put it into my uTorrent

           16   software, I can put it in there and hit submit or execute or

           17   whatever the button is for that particular client software and

           18   really just pretty instantaneously it gets processed.

           19            So I want to be clear about the words.         I may in two

13:31:50   20   minutes say, gosh, I just don't have time to do this, and I

           21   interrupt the connection.     So it's not fully downloaded.         But

           22   now Torrential Downpour Receptor, if it were looking for Bruce

           23   Springsteen, would notice that my IP address has now

           24   associated with the Bruce Springsteen concert torrent file.

13:32:11   25   It wouldn't have noticed it had it just been somewhere in one
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 21 of 8421




13:32:14   1    of my folders.

           2             But yours and my discussion at the beginning was just

           3    about if I had the Bruce Springsteen torrent but I didn't have

           4    the payload, it wouldn't download.

13:32:27   5             THE COURT:    Well, it's still true -- and I want

           6    Ms. Loehrs to hear this to see if they're in agreement.             It's

           7    still true, I think, that if that torrent file gets from my

           8    Google search results folder into my BitTorrent program, but

           9    nothing gets executed, I don't get any files, Torrential

13:32:46   10   Downpour would see it and identify me as a suspect.

           11            MS. HELART:     If loaded into the software and

           12   executed, yes.    Yes, it would see it.      It takes -- it's pretty

           13   instantaneous that it takes to process it.        It just may not

           14   fully download the payload.

13:33:11   15            THE COURT:    Can I get it into -- can I get it into

           16   the BitTorrent client on my computer and not do any

           17   downloading?   So it's in there, but zero downloading's been

           18   asked for yet.

           19            MS. HELART:     Let me ask if there's a place to store

13:33:23   20   just the file.

           21            THE COURT:    If you want to answer, Mr. Erdely, we can

           22   do that if it's easier.

           23            MR. ERDELY:     Thank you, Your Honor.

           24            So the only time Torrential Downpour Receptor, the

13:33:33   25   search tool, will ever see any client and put it in the
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 22 of 8422




13:33:37   1    suspect list, as we've been calling it, is if you downloaded

           2    the file.    You have to find the instructions from other

           3    locations like websites and such.       You can download a file,

           4    for instance a music file, and put it on your desktop but not

13:33:51   5    play it through your music player.

           6               So what we're saying is you can download the

           7    instructions files from a website and put it anywhere on your

           8    computer, but until you hit file open and consume or ingest

           9    that torrent into your BitTorrent software, our search tool

13:34:09   10   wouldn't find it, nor would any BitTorrent client.

           11              But the moment you put the torrent file into the

           12   BitTorrent software, it processes a torrent and it's figuring

           13   out the instructions, how do I get these files that this

           14   torrent acts as instructions for.       At that moment in time when

13:34:25   15   it reaches out to the BitTorrent network to find places to

           16   download the payload, it's at that moment in time that anyone

           17   in the world can see that association between the IP and the

           18   torrent.    But it takes communication from the BitTorrent

           19   software to the network, and that association just says to

13:34:44   20   anyone else that might be interested in that same data, here

           21   is a place you could go and potentially get it.

           22              You don't know how much the person has, our software

           23   or any other BitTorrent client, until you connect to them,

           24   which is what Agent Daniels did with Torrential Downpour.

13:35:04   25              But the association happens after you load the
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 23 of 8423




13:35:06   1    torrent into the program.      Much like you double click a Word

           2    document, it opens up in Word or you hit file open and get to

           3    a Word document, it opens.      Same thing with BitTorrent.         I

           4    have a file on a computer.      Nothing's happened yet.      Until I

13:35:18   5    double click and it loads into my BitTorrent program, or

           6    another way with a file open and you open your torrent.             It's

           7    at that point that the communication happens and it starts

           8    talking to the BitTorrent network.       So any client in the world

           9    could see the association.      And that's all any client knows.

13:35:36   10   They don't know about how much they have until you actually

           11   connect to the client.

           12              THE COURT:    So if -- is there a way for me to double

           13   click open, get it into the BitTorrent program, but not start

           14   the downloading process?

13:35:55   15              MR. ERDELY:    I very much doubt it because as she had

           16   just said, it's instantaneous.      I'd have to be a really quick

           17   clicker.   Because the moment you double click it and it's in

           18   your BitTorrent software, it's milliseconds and it's already

           19   communicating with the BitTorrent network inquiring how can I

13:36:16   20   download this.    So you'd have to load it and stop it right

           21   away.

           22              THE COURT:    But I can do that, I can load it and stop

           23   it?

           24              MR. ERDELY:    If you were fast enough.     It would be an

13:36:24   25   incredibly difficult task.
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 24 of 8424




13:36:27   1              THE COURT:    But I can stop it before the full

           2    download occurs.

           3              MR. ERDELY:    Before the full download occurs, yes.

           4    But before the file sharing network realizes the association,

13:36:36   5    I doubt very much anyone could click that fast.

           6              THE COURT:    Okay.

           7              Ms. Loehrs, do you disagree with what he just said?

           8              MS. LOEHRS:    I do.

           9              THE COURT:    What do you disagree with?

13:36:45   10             MS. LOEHRS:    So speaking specifically to

           11   Mr. Gonzales's computer.     He had torrent files, the text files

           12   with instructions within his torrent software.         We have no

           13   evidence that those torrents were ever parsed, that any files

           14   were ever downloaded that are associated with those torrents.

13:37:04   15   Which is what this test is based on.

           16             We have tested BitTorrent software.        You can

           17   absolutely have a torrent that is reporting information -- we

           18   had this happen at our own office during a test.         You can have

           19   a torrent that is reporting information and have never

13:37:21   20   downloaded the files, never clicked to open it, never

           21   physically processed it yourself.

           22             They are correct, you can go to a website and

           23   download a torrent file and put it anywhere on your computer,

           24   but that's not what we're talking about in Mr. Gonzales's

13:37:36   25   case.   In his case he had torrent software.        He used the
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 25 of 8425




13:37:40   1    torrent software to obtain the torrents.        Some of them were

           2    parsed and some of them were not.

           3              THE COURT:    Well, I think what you're saying is

           4    you're in agreement with Mr. Erdely that the text file, the

13:37:53   5    torrent file, has to get into the file sharing software.

           6              MS. LOEHRS:    Correct.

           7              THE COURT:    You're saying it can get there and do

           8    nothing more.

           9              MS. LOEHRS:    Correct.   We're not talking about

13:38:03   10   torrents that were downloaded separately and put in some other

           11   folder.   That's not what we're talking about here.

           12             THE COURT:    Okay.

           13             MS. LOEHRS:    We're talking about torrents that are

           14   associated with the torrent software.

13:38:15   15             THE COURT:    And your view is that it's possible to

           16   get the torrent into the file sharing software and not have

           17   downloaded anything?

           18             MS. LOEHRS:    It's not only possible, we've done it.

           19   Many times.   Yes.

13:38:27   20             THE COURT:    So if that can happen, back to

           21   Mr. Erdely.

           22             Hold on, Counsel.

           23             Back to you, Mr. Erdely, I want you to hear this.

           24             If that's possible, so you've got the torrent in the

13:38:37   25   file sharing software but there's been no download, would
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 26 of 8426




13:38:41   1    Torrential Downpour Receptor see it?

           2             MR. ERDELY:     It would absolutely.     If you load a

           3    torrent into the software, it will be visible to any

           4    BitTorrent client on the file sharing network.         And to be

13:38:54   5    clear, every one of the torrents investigated by Agent Daniels

           6    was absolutely loaded into the uTorrent software.

           7             THE COURT:    Okay.    But what you're saying is even

           8    though you think it would be hard to get into the file sharing

           9    software and stop it before any download occurs, if it's in

13:39:08   10   the file sharing software, you're search program will see it?

           11            MR. ERDELY:     Yes.   Once it's load into the program,

           12   it announces to the BitTorrent network the association and any

           13   program will see it, yes.

           14            THE COURT:    Ms. Loehrs, that's what you wanted to

13:39:22   15   prove with test 1; right?

           16            MS. LOEHRS:     Yes.   This is the first time I've ever

           17   heard them admit that, so yes.

           18            THE COURT:    I think test 1 is still unnecessary.

           19            MS. LOEHRS:     Correct.

13:39:32   20            THE COURT:    And I understand you to say, Mr. Erdely,

           21   that if I put it in the file sharing software and I let it run

           22   for a minute and then I stop it, so we've got a partial

           23   download, it will be seen by your search program?

           24            MR. ERDELY:     Correct, Your Honor.     As soon as it's

13:39:48   25   loaded, whether nothing is downloaded, it's partially
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 27 of 8427




13:39:51   1    downloaded or fully downloaded, that association happens that

           2    any BitTorrent client would see it.

           3               THE COURT:    Okay.    Isn't that test 2, Ms. Loehrs?

           4               MS. LOEHRS:   Test 2 is the partially parsed.

13:40:05   5               THE COURT:    Right.    And he just said a partially

           6    downloaded program will be seen and found by the search

           7    program.

           8               MS. LOEHRS:   Correct.     That was another thing we

           9    wanted to prove that this is the first time we've heard.

13:40:13   10   That's correct.

           11              THE COURT:    Okay.    So I think we've taken care of

           12   tests 1 and 2.    I want to talk about 3 and 4 for a minute.

           13              And I have a question for government counsel.        The

           14   response we primarily -- I primarily saw in your papers is 3

13:40:26   15   and 4 are unnecessary because you've already ruled against the

           16   defense on their Fourth Amendment argument, that there's an

           17   improper search of other parts of the computer.

           18              Here's my question:      Let's assume hypothetically that

           19   the defense is able to obtain evidence through their testing,

13:40:51   20   that the government's Torrential Downpour program run by

           21   Agent Daniels looked in unallocated space on the computer and

           22   perhaps downloaded the files from -- or could have downloaded

           23   the files from unallocated space.

           24              If they were able to construct an argument that that

13:41:12   25   was possible, it seems to me that's relevant to more than the
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 28 of 8428




13:41:16   1    Fourth Amendment because what they could say is that somebody

           2    who downloads a torrent, executes it, it starts running, they

           3    see child pornography and they say, oh no, and they delete it

           4    and it goes into unallocated space could still get charged

13:41:36   5    with distributing child pornography because the Torrential

           6    Downpour program found it in the unallocated space.

           7             I think that's part of the defense argument.          That's

           8    not a Fourth Amendment issue.      That's a defense that we never

           9    distributed it.    We deleted it and it went straight to

13:41:53   10   unallocated space and that's where you came and got it, we

           11   didn't distribute it to you.

           12            What is your response on that?

           13            MS. HELART:     I think the most difficult part for me

           14   about answering that question is the when was a file deleted

13:43:07   15   portion of the hypothetical.      Files can get deleted as

           16   immediately, I suppose, as someone can click the button or it

           17   can get deleted ten minutes later and we don't know because a

           18   lot of file attributes get stripped away from files once

           19   they're deleted.

13:43:36   20            In this Court's example, it is a deleted file going

           21   to unallocated space.     So forensically it is true that we can

           22   sometimes, but not always, recover deleted things; other times

           23   we can't.

           24            It might depend on the device.        For example, tablets

13:44:02   25   have a fairly small storage space so things could get written
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 29 of 8429




13:44:06   1    over very quickly.    It's also true that law enforcement in a

           2    practical sense just doesn't get to a house -- you know, the

           3    next day after downloads, there's a lot of verifications of IP

           4    addresses, et cetera.     So I don't know that I can answer that

13:44:25   5    question very well because a deleted file is missing

           6    information.    But if it had date and time stamp information --

           7             THE COURT:    Well, let me interrupt you, if I can,

           8    Ms. Helart --

           9             MS. HELART:     Yes.

13:44:37   10            THE COURT:    -- because I understand what you're

           11   saying and they're fair points.      But I don't think that's the

           12   question I need to wrestle with.       What I'm trying to figure

           13   out is whether what the defense is seeking in tests 3 and 4

           14   satisfies the materiality standard of Rule 16.

13:44:53   15            And it seems to me what they are arguing, these are

           16   my words not theirs, but I think it's the thrust of what

           17   they're arguing is the government's going to stand up at trial

           18   and say we got these child pornography images from the

           19   defendant's computer from shared space.        And the fact that

13:45:11   20   they were in shared space in a BitTorrent program means he was

           21   offering them to the world.      He was distributing.      And he

           22   distributed to us when we connected with him.         Therefore, find

           23   him guilty of distribution.

           24            What the defense wants to be able to say is, ah, but

13:45:29   25   their program could have gotten it from an unallocated space.
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 30 of 8430




13:45:32   1    And if it was there, he wasn't offering it to the world.            He

           2    wasn't distributing.     And you don't know that he was because

           3    their program can get it from someplace other than the shared

           4    folder.

13:45:43   5               That seems to me to be a material issue for the

           6    defense.

           7               MS. HELART:   So there's two responses.      One is that

           8    all along in Mr. Erdely's and I's discussions, Torrential

           9    Downpour operates much like any client software.         So there's

13:46:05   10   that respect.    This is what uTorrent would do, this is what

           11   Torrential Downpour would do.

           12              But, really, it seems to me that the single-source

           13   testing that they are going to do, and we agree with that

           14   testing, that's what the Court's ordered, part of that answers

13:46:24   15   this question, is does the defendant have the material, if

           16   that's what the Court's concern is, and the government didn't

           17   get it from unallocated space.      Because those log files show

           18   exactly, those were the documents admitted at the January 31st

           19   hearing, it's the transmission of computer speak between the

13:46:47   20   computers about the computers connecting, and what the

           21   client -- the suspect computer has already.         I have 12 out of

           22   538 pieces.    And it shows the transmission.

           23              If it was in deleted space, those log files would be

           24   different.

13:47:09   25              But more to the point, because they might answer that
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 31 of 8431




13:47:12   1    saying, well, if we don't trust your software, we don't trust

           2    your log files.    But that's the single-source downloading.

           3    They'll get the log files and they'll get the Wireshark packet

           4    capture.    They'll get both of those things as part of it, and

13:47:27   5    they'll see what the transmission is in their own testing.

           6               So if they're testing -- it will just show it.           It

           7    will show it as part of their own testing that they're doing

           8    already that the Court has authorized because they'll see that

           9    the -- we believe they'll see exactly what we are claiming, is

13:47:45   10   that the log files do accurately record all of the computer

           11   language and the handshake took place and these are the files

           12   that were had and this is how much.       And these are all of the

           13   variations of what the defense wants to test as far as pausing

           14   the test and, I don't know, stopping the test and doing all

13:48:07   15   that.   So they'll see from the log files what occurred when

           16   the connection was broken.

           17              THE COURT:    These are tests 7, 8, and 9 you're

           18   talking about?

           19              MS. HELART:    Yes, these are tests 7, 8, 9.

13:48:18   20              THE COURT:    Let me throw out a hypothetical that may

           21   be implausible.    But let's say in a test -- or not in a test

           22   but in an actual search Torrential Downpour goes to a

           23   computer, finds the child pornography video in unallocated

           24   space, downloads it, and says the way it's written, we got

13:48:42   25   this from the shared space on that computer.         How --
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 32 of 8432




13:48:51   1              Hold on, Mr. Erdely, for a minute.

           2              How do the defendants know if that's true unless they

           3    can test where the computer went and got the information?

           4              Yeah, you can respond.

13:49:03   5              MR. ERDELY:    Your Honor, our software can only get

           6    what the sharing client offers us.       So what is being described

           7    here is really a test of uTorrent, the software the suspect

           8    used.   We can only get from that computer what that software

           9    offers.   Short of there being some other way to do it.

13:49:26   10             So the test of uTorrent to see if it can even carve

           11   from unallocated these deleted files, which forensically could

           12   take days or weeks to do, to think uTorrent has put this

           13   into their software that it would offer to share these files

           14   from deleted space or even move to new location would be a

13:49:54   15   failing of uTorrent, not a failing of Torrential Downpour or

           16   any other software that would have the same exact same

           17   communication.

           18             The test should be of uTorrent to see if uTorrent

           19   has the capability to share from unallocated space or when

13:50:08   20   it's moved to an unshared location.       How that's a test for

           21   Torrential Downpour, I don't understand.

           22             I hope I answered your question.

           23             THE COURT:    I understand what you've said.

           24             Ms. Loehrs, do you disagree with that?

13:50:22   25             MS. LOEHRS:    I do.
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 33 of 8433




13:50:23   1               THE COURT:    Why?

           2               MS. LOEHRS:    It's not a question of the uTorrent

           3    software, the publicly available software offering.          Our issue

           4    with their software is that it's been modified by them.             We

13:50:33   5    don't know what those modifications are.        So even if regular

           6    uTorrent software can't go get a file from unallocated

           7    space, have they made some modification that says, you know

           8    what, here's the instructions, here's your torrent, I know you

           9    had that file, now it's been deleted, I'm going to get it

13:50:53   10   anyway.

           11              That's why we want to test from unallocated space.

           12              Their log files -- I've seen thousands of their log

           13   files.    I've never seen in a single log file where it has

           14   shown where the file they obtained was located on the

13:51:09   15   suspect's computer.

           16              THE COURT:    Well, let me -- let me ask you a computer

           17   question from a position of total ignorance.         If I'm law

           18   enforcement and I come to your computer looking for a torrent

           19   of suspicion, I assume the way I talk to you, the way I

13:51:25   20   communicate with you is with your BitTorrent program on your

           21   computer?

           22              MS. LOEHRS:    Correct.

           23              THE COURT:    So now I'm talking to the BitTorrent

           24   program.

13:51:37   25              MS. LOEHRS:    Correct.
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 34 of 8434




13:51:37   1              THE COURT:    And I'm getting what the BitTorrent

           2    program is going to offer me.

           3              You're saying I can program my computer so that once

           4    I'm talking to the BitTorrent program, I go around it and I

13:51:49   5    search other parts of the computer and get the child

           6    pornography from someplace else than the BitTorrent program.

           7              MS. LOEHRS:    Correct.   We've actually seen this with

           8    other law enforcement software in the investigations, they've

           9    modified software to place things on people's computers.

13:52:07   10             So you can make any modification to software you

           11   want.   It's just instructions telling the software what to do.

           12   So once you have that handshake and you're talking to each

           13   other, now I can modify my software to say, well, I'm not just

           14   going to follow the protocols of the public BitTorrent

13:52:24   15   network, I've thrown some modifications in where I'm going to

           16   look around, I'm going to place a file on your computer and

           17   have it report back some private information.         I'm going to

           18   find out where files are at.

           19             I'm not saying that's what's happening.        That's what

13:52:37   20   we want to test.

           21             So once they've made that connection with the public

           22   protocol, their modifications can do anything they want.

           23   They're just instructions.

           24             THE COURT:    Mr. Erdely, what's your response?

13:52:50   25             MR. ERDELY:    That's absolutely not the case.       We're
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 35 of 8435




13:52:52   1    limited by what uTorrent allows us to do.        What she's

           2    describing is -- would require some sort of vulnerability or

           3    exploit or some way through the program.

           4              You're communicating on one specific port.         You have

13:53:06   5    a tunnel between these two computers, and what's acceptable?

           6    The messages are defined on BitTorrent.        There's only a few of

           7    them.   And you send a message to them and they respond.

           8              I can't just write commands as I'm communicating with

           9    a BitTorrent piece of software to say drop me out to the hard

13:53:27   10   drive and let me start poking around, so to speak.          That's

           11   just not a possibility.     And if it was a possibility, it's a

           12   flaw in uTorrent because the protocol specifies these are

           13   acceptable messages.

           14             For me to just craft some message out of the blue, it

13:53:44   15   doesn't exist.    It can only receive the messages it expects to

           16   receive and return to me the way that that program was

           17   designed to respond.     You can't just, in every program,

           18   decide -- otherwise, my goodness, every computer would be

           19   vulnerable to such an attack if it's just as easy as

13:54:07   20   described.   It would be a flaw to uTorrent if that would be

           21   possible.

           22             THE COURT:   Okay.

           23             MS. HULL:    Sir, may I supplement?

           24             THE COURT:   Yeah.    I'm going to get back to you in a

13:54:20   25   minute.   I want to do two things.      I want to look at something
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 36 of 8436




13:54:23   1    I know was written in this document somewhere, but it occurs

           2    to me that we're in effect taking testimony here.          Do counsel

           3    have a problem with us putting these two under oath as we

           4    continue just so we know we've got a clear record?          And I'll

13:54:38   5    let you all ask questions as well.

           6             MS. HULL:    I'm sorry, Judge, any issue with what?

           7             THE COURT:    With these witnesses being put under oath

           8    as we continue this back and forth.

           9             MS. HULL:    Sure.

13:54:46   10            MS. HELART:     I agree.   I like -- I think it's

           11   promoting a discussion that's faster.

           12            THE COURT:    All right.

           13            Then, Christine -- you can just stay there -- would

           14   you put both of these, one by one, individuals under oath,

13:54:58   15   starting with Mr. Erdely.

           16        (Mr. Erdely sworn.)

           17        (Ms. Loehrs sworn.)

           18            THE COURT:    All right.    Thank you both.

           19            Mr. Erdely, are the statements you've made so far in

13:55:20   20   this hearing true and accurate?

           21            MR. ERDELY:     Yes, Your Honor.

           22            THE COURT:    Ms. Loehrs, are the statements you've

           23   made so far in this hearing true and accurate?

           24            MS. LOEHRS:     Yes, they are.

13:55:30   25            THE COURT:    Okay.    Good.   So we've got the testimony
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 37 of 8437




13:55:32   1    under oath.

           2              Before I come back to you, I have a question, but

           3    maybe I ought to first hear the response to what Mr. Erdely

           4    just said and then I'll ask the question.

13:55:44   5              Go ahead.

           6              I'm going to have them respond to what you just said,

           7    Mr. Erdely.

           8              Go ahead, Ms. Loehrs.

           9              MS. LOEHRS:    I --

13:55:50   10             THE COURT:    Or Ms. Hull.    You said you wanted to say

           11   something?

           12             MS. LOEHRS:    Oh, no.   She wanted to say something.

           13             MS. HULL:    I did, Judge.

           14             I have reason to believe that what Mr. Erdely said is

13:56:02   15   inaccurate because they have -- we already know they have

           16   modified uTorrent.     They claim they've modified it, I think

           17   we talked about this earlier.      This software, uTorrent, the

           18   publicly available, is designed for multi source.          Not single

           19   source.   So they claim they have altered it to create a

13:56:26   20   single-source download.

           21             We also know that uTorrent requires sharing, just

           22   as an example.    It requires you to share.      They have somehow

           23   changed the source code such that they do not have to share in

           24   order to be on that -- on that system.

13:56:50   25             And I -- I think you covered everything else.         Thank
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 38 of 8438




13:56:55   1    you.

           2             THE COURT:    Well, you may have just answered the

           3    question I was going to ask Ms. Hull, but it was this:          As we

           4    know under Rule 16, before a defendant gets discovery of

13:57:06   5    information in the government's possession, the defendant

           6    needs to make a showing to satisfy the materiality

           7    requirement.   Has to come forward with something to suggest

           8    the information is really in the possession of the government.

           9    Just listing things the defendant would like to know is not

13:57:24   10   enough under Rule 16.

           11            And the question that I was going to ask you, and I

           12   will ask you to see if you have anything more, is besides the

           13   fact that the government has made those modifications to the

           14   BitTorrent program so that it gets single-source downloads and

13:57:44   15   it doesn't share, do you have any other basis for believing

           16   that Torrential Downpour searches space other than shared

           17   drives available through the uTorrent program?         And, if so,

           18   what is the other information?

           19            MS. HULL:    We do, Judge.

13:58:05   20            May I defer to Ms. Loehrs?

           21            THE COURT:    Yes.   Yes.

           22            MS. LOEHRS:     Is it okay if I sit?

           23            THE COURT:    That's all right.      You can stay there,

           24   that's fine.

13:58:12   25            MS. LOEHRS:     One of the things Mr. Erdely brought up
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 39 of 8439




13:58:14   1    was the exploit.    He talked about an exploit.       That is a

           2    serious issue with all BitTorrent.       We know there are exploits

           3    in the publicly available BitTorrent software that will go

           4    into a shared file or a non-shared file that you didn't mean

13:58:30   5    to share.   We have experienced that in our own testing.

           6             So that's part of our issue is we believe their

           7    software is susceptible to the same exploits and may be

           8    getting files that are not in shared locations because of

           9    those exploits.

13:58:46   10            Secondly, I've worked on hundreds and hundreds of

           11   these cases where we have actually seen files in non-shared

           12   locations, had dates and times of when they were shared and

           13   seen them been downloaded by law enforcement software.

           14            So there's many reasons that we believe this is

13:59:04   15   happening based on our own testing, based on the exploits that

           16   are in the system, and based on other cases.

           17            THE COURT:    Let me -- let me ask a second question.

           18            To test the proposition that Torrential Downpour can

           19   look in places other than shared files of a particular

13:59:28   20   computer, why do you need access to the COPS database?

           21            MS. LOEHRS:     They're completely interrelated.       My

           22   understanding -- and again, this is just through my

           23   understanding because I've never had access to any of these

           24   products -- my understanding is ICAC COPS database receives

13:59:42   25   information from law enforcement, it instructs Torrential
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 40 of 8440




13:59:46   1    Downpour what to do.     Torrential Downpour does it, reports it

           2    back to ICAC COPS, and it's an integrated system.

           3               THE COURT:    Well, but when you say "Torrential

           4    Downpour does it," my understanding is what Torrential

14:00:00   5    Downpour does is it goes out to the IP address that it got

           6    from COPS, it shakes hands, it sees that it can download child

           7    pornography, and then it reports back what it did.

           8               But while it's talking to that computer, shaking

           9    hands, downloading what it can, COPS database isn't in the

14:00:20   10   loop.   That's Torrential Downpour going and talking to that IP

           11   address.

           12              MS. LOEHRS:   I don't know how ICAC COPS is in that

           13   loop because, again, we've never tested it.         Our understanding

           14   and from what we've heard in recent testimony is that they

14:00:33   15   work in conjunction with each other.       The only way they can't

           16   work together is if you take Torrential Downpour and run it

           17   manually.    But once you've done that, you've completely

           18   changed the entire investigation.       You've changed what

           19   happened to Mr. Gonzales.

14:00:50   20              If you take out that automated function, I

           21   automatically send instructions to you, I tell you what to do.

           22   You go get it, you bring it back, you send it to me.          If you

           23   take out all of that automation and only make it manual,

           24   you've change the tests, you've changed what's happening.

14:01:08   25   It's like testing a manual transmission when you want to find
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 41 of 8441




14:01:12   1    out what happens with an automatic transmission.         You can't do

           2    it.   They're completely separate operations.

           3               THE COURT:    Mr. Erdely, do you have --

           4               MR. ERDELY:   Yes.   And there's only three pieces of

14:01:22   5    information given, whether manually or automatically:          The IP

           6    address; the port, it's a networking port like the doorway to

           7    go through; and the info hash to the torrent.         It is the same

           8    three pieces of data, whether it is manually loaded.          And on a

           9    side note, that is actually where this investigative software

14:01:42   10   started.    We would manually pass those three pieces of

           11   information to conduct the investigation.        And then as things

           12   progressed, automation came into play so that we didn't have

           13   to sit behind our computer, and those same three pieces of

           14   information are passed from ICAC COPS to Torrential Downpour,

14:02:01   15   and investigation begins.

           16              So it doesn't matter whether it's automatically or

           17   manually.

           18              And to clarify, her understanding is a little off.

           19   And, granted, she hasn't seen everything perhaps, but there is

14:02:20   20   no -- there's a search tool that reports to ICAC COPS tips or

           21   leads.   And those three pieces of information can be looked at

           22   in ICAC COPS and manually inserted into the program, which is

           23   what we suggest it could be done or it could automatically be

           24   done, but Torrential Downpour doesn't report back to ICAC COPS

14:02:41   25   again.   It's Torrential Downpour Receptor that is doing the
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 42 of 8442




14:02:46   1    searching that gives the tips and leads.

           2             But my point is whether it's automatic or manual,

           3    three pieces of information are passed from ICAC COPS to

           4    Torrential Downpour.     And it's just those three pieces.          So --

14:02:59   5    and it's actually how we use the software.        We didn't put this

           6    in place for some other purpose.

           7             THE COURT:    When the Torrential Downpour program

           8    takes those three pieces of information and goes out to a

           9    computer and communicates and attempts to download child

14:03:16   10   pornography, is COPS doing anything in that process?

           11            MR. ERDELY:     No.   Nothing.   It is a leads location

           12   and it's now, in today's form, it allows it to add some

           13   automatic loading of these jobs, think of it like a job, but

           14   it's the same exact end result.      You will see the same

14:03:41   15   information and interface if I manually specify that

           16   information or if it comes down automatically.         And I could

           17   show that to whoever wanted to see it, that the automization

           18   and the manual process is the same.       And it doesn't expose the

           19   law enforcement information in ICAC COPS.

14:04:06   20            THE COURT:    Okay.    Hold on just as minute, please.

           21            I've got a question for the defense.

           22            It seems to me that if the proposition you wanted to

           23   test was whether Torrential Downpour, when it goes out

           24   searching, looks at more than the shared files in the

14:05:55   25   BitTorrent software, you could construct the test where it
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 43 of 8443




14:06:00   1    goes and looks at a computer or two or three where there's

           2    some things in the shared file and there's some things

           3    elsewhere on the computer, and see what it finds.          See if it

           4    just finds what's in the shared file or if it does look

14:06:13   5    elsewhere and find more.     Am I wrong about that?

           6             MS. HULL:    Well, Judge, if I may, and I would like to

           7    get to that, but is it possible for the Court to hear what

           8    Ms. Loehrs has to say about what Mr. Erdely --

           9             THE COURT:    Yeah, that's fine.

14:06:31   10            MS. LOEHRS:     Yeah.    So my understanding is he said

           11   there's only three pieces of information in the ICAC COPS

           12   database.   And, again --

           13            THE COURT:    I don't think he said there's only three

           14   in the database.    I think he said there's only three that is

14:06:43   15   automatically downloaded to Torrential Downpour from the

           16   database.

           17            MS. LOEHRS:     Right.    But my understanding was more

           18   information was exchanged between those.        But, again, I don't

           19   have access to it so it's -- I can only go by the information

14:06:58   20   I've received over the years and I -- my understanding was

           21   there is a lot more information that was going back and forth.

           22   And, again, ICAC COPS is the instructions to Torrential

           23   Downpour.

           24            I understand that Torrential Downpour is doing the

14:07:11   25   physical downloading.     But we need to know what those
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 44 of 8444




14:07:15   1    instructions are from ICAC COPS.       What is ICAC COPS telling

           2    Torrential Downpour to do?      Because my understanding, again,

           3    from recent testimony, is ICAC COPS is instructing Torrential

           4    Downpour on what to do.     So if the instructions about going

14:07:33   5    outside of shared space or downloading a file from a

           6    non-parsed torrent is part of those instructions, then that's

           7    critical to our testing.

           8             THE COURT:    Okay.    I understand that point.

           9             Ms. Hull.

14:07:49   10            MS. HULL:    Thank you, Judge.      Our position is that in

           11   order to -- what we want to do is conduct an industry standard

           12   test which requires that we try basically to replicate what

           13   Agent Daniels did here.     Number one.    And that process

           14   included use of ICAC COPS.

14:08:12   15            I -- also, in Mr. Goodyear's testimony, which I just

           16   received Monday, and where he said they cannot be tested --

           17   they cannot properly be tested separately.        They must be

           18   tested together.    That was his testimony.      He was called as a

           19   government witness.    My understanding is he works with

14:08:36   20   Mr. Erdely.

           21            So for those reasons, Judge, yes, absolutely, I think

           22   that ICAC COPS has got to be included in all of this because

           23   to do an industry standard we have to test to try to replicate

           24   what Agent Daniels did.     He didn't do anything manually.         It

14:08:57   25   was ICAC COPS that sent Torrential Downpour to do the task.
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 45 of 8445




14:09:03   1              THE COURT:   But the way I read the testimony that you

           2    quoted, Ms. Hull, in your hearing memorandum from

           3    Mr. Goodyear, I assume you're referring to that back and forth

           4    you've got on page 4 of your memo?       Where he says that they

14:09:18   5    work integrally together.

           6              MS. HULL:    Yes.

           7              THE COURT:   It doesn't look to me like he's talking

           8    about a test of what Torrential Downpour searches when it gets

           9    to a computer.    He's talking about a test where Torrential

14:09:32   10   Downpour gets information from COPS and he's saying you can't

           11   test that without both of them.

           12             MS. HULL:    And that's the point.     That's our point,

           13   Judge.   That they have to be --

           14             THE COURT:   I understand you can't learn what

14:09:45   15   Torrential Downpour gets from COPS unless you test what

           16   Torrential Downpour gets from COPS.       What I'm wrestling with

           17   is the materiality question.      What is the basis for me to

           18   conclude that you've made a materiality showing that

           19   Torrential Downpour gets something from COPS that affects the

14:10:06   20   defense in this case?

           21             MS. HULL:    Because if I'm going to defend

           22   Mr. Gonzales against the process that was utilized by the

           23   government and that process includes ICAC COPS operate --

           24   telling Torrential Downpour what to look for, I need to know

14:10:25   25   what it told -- what ICAC COPS told Torrential Downpour to
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 46 of 8446




14:10:29   1    look for.    Because what if in between -- number one, it takes

           2    out the automation.

           3               Number two, any testing without ICAC COPS would make

           4    the test flawed, for one, because, number one, it's not

14:10:49   5    replicating; and number two, it's -- what it did in this case

           6    is what we're talking about.       What if -- what if Torrential

           7    Downpour operates differently when it is not connected ICAC

           8    COPS automation?

           9               We don't know that.     And necessarily, Judge, I don't

14:11:14   10   want to know that.      That's not what we're trying to get at.

           11   We're trying to test the process that was used in this case.

           12   I don't want to know what Torrential Downpour does without

           13   ICAC COPS because that's a different issue.         I don't want to

           14   know -- I don't need to know one without the other.

14:11:31   15              It is the two working together that were used here.

           16   Their accuracy.    Their reliability.     What percentage, for

           17   example, that no one has talked about.        What if half the time

           18   ICAC COPS tells Torrential Downpour to do something and it

           19   does it improperly?      What if any part of that process is

14:11:56   20   flawed?    It's the accuracy and reliability and if it's --

           21   certainly, the more substantially it's flawed, the greater my

           22   defense.    The more likely there is reasonable doubt.

           23              THE COURT:    Okay.   I understand what you've argued.

           24              Mr. Erdely, did you want to respond to any of that?

14:12:10   25              MS. HELART:    I'd like to respond first to a factual
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 47 of 8447




14:12:13   1    difference.    On January 31st, Exhibits 9 and 10 were admitted

           2    and they were then attached to the government's June 24th

           3    filing answering the four questions.

           4               And what's important about Ms. Loehrs' testimony here

14:12:32   5    a bit ago was that there was no evidence that these torrents

           6    were parsed on Mr. Gonzales's computer, and that was the whole

           7    point of now Exhibits 5 and 6 because they showed up in the

           8    uTorrent app data folder.     They don't show up there unless

           9    they're parsed into the software.

14:12:59   10              So one of those exhibits is some forensic facts that

           11   were pulled out from the software about some of the torrents,

           12   and the other exhibit is the list of 114.        But those don't get

           13   created.    Agent Daniels didn't create that.       That was forensic

           14   data taken off of Mr. Gonzales's computer.

14:13:19   15              So one argument is that defeats materiality.

           16              The thing that I would ask Detective Erdely to

           17   address, but I'll set it up, is that the testimony that

           18   Ms. Hull and Ms. Loehrs are -- is referring to of Jim Goodyear

           19   relates to the Cameron case.      And it is true that Mr. Erdely

14:13:37   20   works with Mr. Goodyear, they're colleagues.         And he is

           21   familiar somewhat with -- more than somewhat, probably, with

           22   the Cameron case, and it wasn't a Torrential Downpour case, it

           23   was a Torrential Downpour Receptor case.

           24              So it's important because we have to judge that

14:13:54   25   testimony in that light and the "integral to each other"
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 48 of 8448




14:13:59   1    portion is because it's Torrential Downpour Receptor that

           2    reports the information to ICAC COPS.        And so that can be

           3    really taken out of context.

           4              But the Cameron case transcript, Detective Erdely has

14:14:18   5    read it in its entirety and he's spoken with

           6    Detective Goodyear about it before today.        So that's the part

           7    I would like him to answer just so the Court accurately knows

           8    what that case was about.

           9              THE COURT:    Okay.

14:14:30   10             MR. ERDELY:    Yes, Your Honor, and it's something we

           11   haven't discussed here because it didn't relate to this case.

           12   But because it was brought up in the Cameron case that now is

           13   part of this case.

           14             Torrential Downpour Receptor is a search tool and it

14:14:40   15   was part of what was incorporated into Ms. Loehrs' testing

           16   protocol that she's suggesting.

           17             Torrential Downpour Receptor is also an investigative

           18   tool.   That case was done completely without ICAC COPS, with

           19   Torrential Downpour Receptor.      The difference between the two

14:15:03   20   tools you can almost discern through its name.         Torrential

           21   Downpour takes that tip and lead information and makes an

           22   outbound connection and tries and knocks on the door, see if

           23   they would respond, BitTorrent software, do you have this info

           24   hash, this torrent?     If yes, then we decide what pieces are

14:15:23   25   available to share.     So that is Torrential Downpour, which was
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 49 of 8449




14:15:26   1    used in this case.

           2              Agent Daniels' computer makes an outbound connection

           3    to the suspect computer, which responded and transferred

           4    files.

14:15:37   5              Torrential Downpour Receptor, which is our search

           6    tool, also has an investigative component which had nothing to

           7    do with this case, and that's what Cameron's about.

           8              But by virtue of searching for a torrent, so we have

           9    our torrents that law enforcement's familiar with that relate

14:15:56   10   to child exploitation.     The search tool goes out to the

           11   BitTorrent file sharing networks, the indices that acts --

           12   excuse me, bless you -- that acts as a matchmaker, and so the

           13   search -- the searching for these torrents makes us, law

           14   enforcement's IP address, visible and searchable by any other

14:16:17   15   program, just like we were talking about earlier with

           16   Receptor.   So that what happens is the whole world will see

           17   law enforcement's IP address as having that same association

           18   as we'll see it in Mr. Gonzales's computer.         And the suspects

           19   come to us.   The suspects are downloading child pornography,

14:16:40   20   see law enforcement's IP address as a download candidate, and

           21   they come to us.    And it would be the equivalent of drug

           22   dealer coming to the police office, do you want to buy some

           23   crack.   It is literally that.     The suspects have come to us.

           24             My point is, two different pieces of software for

14:17:02   25   investigation.    In Cameron you used Torrential Downpour
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 50 of 8450




14:17:04   1    Receptor end to end.     The searching component caused people to

           2    come to us like they come to any computer.        If I was running

           3    uTorrent and I loaded my torrent into that program and I've

           4    queried these indices to get IPs and ports, those same indices

14:17:24   5    now know my IP and port and it shares that information, so

           6    people will start coming to my uTorrent to trade files.             To

           7    get what I have and also to share.

           8             So Torrential Downpour Receptor is the other half of

           9    this investigative suite of tools and it's what was used in

14:17:44   10   Cameron but not what was used in Mr. Gonzales's case.

           11            THE COURT:    Counsel, I assume you both have the

           12   Goodyear testimony transcript.      Would you --

           13            MS. HULL:    Yes, sir.

           14            THE COURT:    -- have one of you provide a copy to us?

14:18:00   15   All we've got is the excerpt in the --

           16            MS. HULL:    I'd be happy to, Judge.       I don't have it

           17   with me today but I can get it to you.

           18            THE COURT:    That's fine.     Yeah.   But do it in a way

           19   that copies the government so they can see what you're giving

14:18:13   20   me just to make sure that they agree it's the same transcript.

           21            MS. HULL:    Happy to.

           22            THE COURT:    All right.    Let me ask a question about

           23   tests 5 and 6.

           24            Ms. Hull, it seems to me that the issue on 5 and 6 is

14:19:05   25   what we were previously talking about, which is what you want
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 51 of 8451




14:19:10   1    to establish through 5 and 6 is that Torrential Downpour

           2    Receptor will identify -- will identify IP addresses on the

           3    basis of non-investigated torrents or files of interest that

           4    are not child pornography.

14:19:39   5              Am I right about that?     That's what you're trying to

           6    establish?

           7              MS. HULL:    Not just the Receptor, but Torrential

           8    Downpour, Judge.

           9              THE COURT:    Well, but if Torrential Downpour

14:19:48   10   identifies them and puts them in the COPS database, then

           11   Torrential Downpour is going to go look at them.         But I mean I

           12   think it -- isn't it -- isn't it the same issue we were

           13   talking about before, which is how you get on the suspect

           14   list?   Isn't that what you're after in 5 and 6?

14:20:06   15             MS. HULL:    May I have Ms. Loehrs answer?

           16             THE COURT:    Yes.   Ms. Loehrs.

           17             MS. LOEHRS:    I think the issue here is that, so ICAC

           18   COPS is instructing Torrential Downpour to go get these files

           19   of interest and it's downloading -- it's downloading files.

14:20:23   20   Not just identifying them and putting them in the database,

           21   it's actually downloading files that are not child

           22   pornography.

           23             THE COURT:    "It" being what?

           24             MS. LOEHRS:    Torrential Downpour.

14:20:33   25             THE COURT:    Right.
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 52 of 8452




14:20:35   1              MS. LOEHRS:    So ICAC COPS is instructing Torrential

           2    Downpour to go get these files that are not illegal and

           3    download them.    And I guess our concern is that those files

           4    are being downloaded as files of investigative interest, but

14:20:51   5    if they're not child pornography then they're not chargeable

           6    files.   Why are they being downloaded?       Because we've been

           7    told it only downloads child pornography.

           8              So it's a question to us as to the instructions ICAC

           9    COPS is giving Torrential Downpour.       We've been told it only

14:21:12   10   tells it to download child pornography.

           11             THE COURT:    Let me interrupt you with a question,

           12   Ms. Loehrs.   I had somehow gotten the idea in all of this that

           13   a torrent may have both child pornography and adult

           14   pornography in it.

14:21:26   15             MS. LOEHRS:    That's correct.

           16             THE COURT:    If it does and if my BitTorrent program

           17   on my computer is told to go get that torrent, it's going to

           18   go get both; right?

           19             MS. LOEHRS:    If it's instructed to download the

14:21:40   20   entire torrent, then yes.     If it's only instructed to take the

           21   file of child pornography, because all those files inside that

           22   torrent, they all have hash values and names.         So you can tell

           23   what each one of those files is, whether or not it's legal.

           24             THE COURT:    Well, from the name?

14:21:58   25             MS. LOEHRS:    No, from the hash value based on their
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 53 of 8453




14:22:01   1    database.   They know which hash values are illegal.

           2               THE COURT:   Well, let's assume -- this is a question

           3    to Ms. Hull because it's a legal question -- let's assume that

           4    Torrential Downpour -- and I'll find out if this happens in a

14:22:12   5    minute -- but let's assume that it identifies a torrent and it

           6    goes and it downloads everything in the torrent, and ten of

           7    the files are adult pornography and three are child

           8    pornography, and the government charges the three child

           9    pornography files.      Where is the legal problem in the fact

14:22:30   10   that it downloaded the other ten?

           11              MS. HULL:    Where did it get them?

           12              THE COURT:   Same place.    Got them from the client

           13   computer through the BitTorrent network, because it was being

           14   offered.

14:22:40   15              MS. HULL:    Well, that's what I'm saying.      That's part

           16   of the problem, is where it finds it.        If they're saying and

           17   then it goes to the single source, is it getting all ten files

           18   and only charging the three child pornography?         What if my

           19   client only had the legal files.

14:22:58   20              THE COURT:   Well, but I'm talking about tests 5 and

           21   6.   I understood in 5 and 6 what you wanted to confirm is that

           22   Torrential Downpour will download legal files.

           23              MS. HULL:    Correct.

           24              THE COURT:   And my problem is, let's say yes, it

14:23:16   25   does.   I don't know if that's the answer, but if it does,
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 54 of 8454




14:23:19   1    what's the problem with that?      He's not being charged for the

           2    legal files.    It's not a Fourth Amendment violation because

           3    these are offered freely through the software and anybody who

           4    comes looking for them.     What's the problem with law

14:23:32   5    enforcement downloading those ten legal files?

           6             MS. HULL:    They may not be all from his computer,

           7    they may not be in shared space.

           8             THE COURT:    But those are the other tests.        That's

           9    single source, that's shared versus unallocated space.          I'm

14:23:47   10   trying to figure out why we need tests 5 and 6.

           11            MS. HULL:    Judge, I -- if -- and this is -- this kind

           12   of goes back to my question of playing the tape through to the

           13   end of trial.    Again, if -- does the software do this?        What

           14   is the percentage of time it does this?        Does it falsely

14:24:21   15   identify legal files as illegal files?        Because we know that

           16   more -- that Torrential Downpour goes after what in

           17   Mr. Goodyear's testimony was child exploitative, but it

           18   includes completely legal -- completely legal files.

           19            So do we know what it went after?        Where it got them?

14:24:51   20   What percentage of the time does it falsely identify?          Is it a

           21   single source?

           22            THE COURT:    Well, but here's the -- I'm sorry to keep

           23   interrupting you --

           24            MS. HULL:    Sure.

14:25:00   25            THE COURT:    -- Ms. Hull, but falsely identify.           Let's
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 55 of 8455




14:25:02   1    say it downloads an adult pornography file and it says in the

           2    document it creates, this is child pornography.         That's why

           3    Agent Daniels goes through and looks at it, says is this child

           4    pornography.    And if it's not, if it's adult pornography,

14:25:17   5    they're not going to charge somebody because the program

           6    labeled it child pornography.      It still has to be child

           7    pornography to be charged.

           8               So I'm still struggling with the notion of why this

           9    is a problem if it downloads stuff other than child

14:25:35   10   pornography.

           11              MS. HULL:    Well, Judge, if you recall back in

           12   Agent Daniels' search warrant affidavit, he said that he

           13   actually found 31, Torrential Downpour brought back

           14   essentially 31 files from Mr. Gonzales's computer somewhere.

14:25:54   15   And he indicated that three were child pornography.

           16              That tells me that in that example, Torrential

           17   Downpour, 90 percent of the time, is grabbing totally legal

           18   files.

           19              THE COURT:   Well, you know that fact from those

14:26:17   20   numbers.    And I don't mean to be flip, but so what.        He's not

           21   being charged with 90 percent.      He's only being charged with

           22   the 10 percent that's child pornography.

           23              I'm having trouble with what's wrong with the program

           24   that sweeps broadly and picks up stuff in addition to child

14:26:33   25   pornography if the only thing that gets charged is the child
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 56 of 8456




14:26:36   1    pornography.    And if there's not a Fourth Amendment problem

           2    because this is all being offered freely on the internet.

           3               MS. HULL:    Well, I guess my argument keeps going back

           4    to as well not only to reasonable doubt, but their

14:26:49   5    single-source claim.      Because, again, if he's -- he's saying

           6    all those 31 came from my client's shared folder.           We don't

           7    know that.    We don't know for a fact that that's where they

           8    were found.

           9               THE COURT:    But isn't test 7 going to get that

14:27:07   10   information for you?      Which is the single-source download

           11   test?

           12              MS. HULL:    I'm being told no, Judge.     The

           13   single-source download has nothing to do with --

           14              THE COURT:    We -- you were just arguing that the

14:27:27   15   problem is it's not a single source if they're sweeping so

           16   broadly.    And I'm saying you're going to test for single

           17   source.

           18              You can answer, Ms. Loehrs, if you want.

           19              MS. LOEHRS:    I'm sorry, I didn't want to answer a

14:27:40   20   legal question.

           21              But the question with the legal files is not that

           22   they're only coming from one computer and single source is one

           23   issue, but where they're coming from on the computer.           So it's

           24   not just that they're only coming from one, but where they're

14:27:55   25   coming from.    So --
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 57 of 8457




14:27:56   1              THE COURT:    That's the shared versus other space

           2    issue, isn't it?

           3              MS. LOEHRS:    Correct.    That is shared versus other

           4    space.

14:28:02   5              THE COURT:    Okay.

           6              All right.

           7              Question for the prosecution, whoever wants to answer

           8    it.   Does Torrential Downpour download legal files in the

           9    process of downloading from torrents?

14:28:18   10             MR. ERDELY:    Yes, Your Honor.     I'm the one that

           11   reviews and add the torrents to be investigated.         I'm the

           12   database administrator, the system administrator of this.           And

           13   with the torrent, you're exactly correct that we add the

           14   torrent to be investigated.      Whether there's one file in

14:28:34   15   there, 50 files or 100 files.       And we try -- we identify at

           16   least one of our files in that torrent for it to be added.

           17             That's not to say that the other 99 files in there

           18   that aren't child pornographic, it's one of the files I'm

           19   familiar with, so it got added to investigate.

14:28:59   20             But our software, just like uTorrent, just like all

           21   the other BitTorrent programs, when you load the torrent,

           22   short of changing what you want to download, the default is to

           23   get all of the files.     And we do the exact same thing.       The

           24   torrent is added to download and if those files are available,

14:29:20   25   we will download everything that's available, and then leave
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 58 of 8458




14:29:25   1    up to the investigator to decide what's charged.

           2             And to be clear, this system doesn't just investigate

           3    child pornography.    To stay totally legal, you have to also

           4    consider the obscenity section and other sections.          And beyond

14:29:41   5    that, we have to consider every state law besides the federal

           6    laws and international law.      We have over 60 countries using

           7    this system.

           8             So our files that we investigate relate to child

           9    exploitation, as Detective Goodyear testified in that other

14:29:56   10   case and I'm testifying here today, and the onus is on the

           11   investigator to find which files are appropriate to be

           12   prosecuted or be used as probable cause to further that

           13   investigation.

           14            But our software downloads everything, just like all

14:30:12   15   of the other BitTorrent software does.

           16            THE COURT:    Okay.    Thank you.

           17            MS. HELART:     And I just wanted to have

           18   Detective Erdely's testimony be absolutely clear.          It is

           19   related to child exploitative material.        So if we say child

14:30:27   20   pornography, maybe we're all putting a lens in this courtroom

           21   on the 2256 definition.     However, what Detective Erdely and I

           22   have spoken about, and he can clarify if necessary, totally

           23   legal might be totally illegal in Iowa.

           24            So like a picture -- for example, I came from the

14:30:49   25   Southern District of Indiana.      I became somewhat familiar with
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 59 of 8459




14:30:53   1    the Indiana State definition of their child exploitative

           2    files.

           3             So what could be illegal in Indiana is uncovered

           4    genitals.   That could be a kid standing in a doorway.         That

14:31:07   5    would be a picture I'd be very hard-pressed to charge

           6    federally because it is not necessarily a lascivious

           7    exhibition.   It's a small example.

           8             But the point of the database of torrents is that it

           9    focuses on the child exploitative material.         And I think what

14:31:25   10   he said that I would really like him to be very clear about

           11   this, is that every torrent file has been reviewed and it's

           12   ongoing, it's a regular weekly process by law enforcement

           13   agents who can decide to put another torrent in or maybe

           14   decide, eh, this one's not very good, let's take this one out.

14:31:44   15   But it's an ongoing review.      He is -- he is saying that every

           16   law enforcement officer has the responsibility to make sure

           17   their laws are being violated.

           18            Plus other countries.      Internationally, I have no

           19   idea what their laws are.      So but it does relate to people

14:32:01   20   under 18.   That's the point.

           21            So totally legal might be, you know, 90 text stories

           22   about molesting children and three files of child pornography

           23   and one file of child erotica.      But something of child

           24   exploitative material is in that torrent.

14:32:19   25            THE COURT:    Okay.    Thanks.
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 60 of 8460




14:32:24   1              Ms. Hull and Ms. Loehrs, I think the government --

           2    correct me if I'm wrong -- has just agreed that when

           3    Torrential Downpour goes out to an IP address and seeks to

           4    download a torrent, it will get everything that's in that

14:32:35   5    torrent whether adult pornography or child pornography.

           6              Isn't that what you were seeking to establish in

           7    tests 5 and 6?

           8              MS. HULL:    Well, Judge, it's -- according to

           9    Ms. Loehrs, yes, but from my prospective it is -- it is again,

14:32:59   10   it is beyond that because -- and, quite frankly, the idea just

           11   hearing that this is in 60 countries and is putting people

           12   behind bars and has never been tested is shocking to me.

           13             The fact that it obtains -- we're taking their word

           14   for the fact that all of these torrents -- our understanding

14:33:24   15   is that officers from all over the country feed into ICAC

           16   COPS.   You know, some investigator from Texas thinks, oh, this

           17   looks like it might have something to do with stories about

           18   children.   According to Mr. Goodyear, he talked about the

           19   kinds of things that are in there that are entire torrents.

14:33:44   20   There's nothing illegal in the torrent.        They're talking about

           21   stories or other things that lead to child pornography,

           22   whatever that means.     So we do not, for one, believe that all

           23   of these torrents contain any child pornography.

           24             THE COURT:   Let's assume for a minute, Ms. Hull, that

14:34:06   25   there is in the COPS database a torrent identified that has no
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 61 of 8461




14:34:10   1    child pornography in it.     How does that affect the defense in

           2    this case?

           3             MS. HULL:    Because then ICAC COPS is sending

           4    Torrential Downpour.     Again, it goes back to our earlier

14:34:32   5    discussions.    It then instructs Torrential Downpour to go into

           6    computers, they say only in shared space, to access legal

           7    files.   Right.   But how is it that -- on what basis are they

           8    doing that?    How is it that the government thinks that it is

           9    legitimate for them to do that based on legal activity?             This

14:35:01   10   isn't even illegal.    Just because it's, you know, stories

           11   about children or, according to Mr. Goodyear, instructions on

           12   how to abuse a child.     Not good, but not illegal.

           13            THE COURT:    But how does that help you?       I mean, I'm

           14   still struggling with materiality.       Let's say you want to

14:35:25   15   argue all of that to the jury.      If an agent in Florida is

           16   today telling Torrential Downpour to go download something

           17   that is entirely legal and he does and he gets it and he can't

           18   charge anybody because it's all legal, what does that say

           19   about this case where the government claims to have downloaded

14:35:47   20   child pornography from the defendant?

           21            Now, I know there's the shared space, the allocated,

           22   that's a different issue.     But I'm having real trouble with

           23   the notion that the fact that somebody doing legal things can

           24   get on the suspect list or the fact that there could be

14:36:01   25   something in the COPS database that is legal undercuts the
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 62 of 8462




14:36:07   1    prosecution in this case.     That's what I'm really wrestling

           2    with.

           3             MS. LOEHRS:     Can I respond?

           4             MS. HULL:    Yeah.

14:36:15   5             MS. LOEHRS:     So again, on Mr. Gonzales's computer

           6    specifically, he had torrents that had illegal files

           7    referenced in them.    He did not have any illegal files in the

           8    allocated space of his computer.       And on a lot of those

           9    torrents, we have no idea if he downloaded any of those files.

14:36:37   10   He did have torrents where he downloaded some legal files and

           11   those files still exist in the allocated space of his

           12   computer.

           13            Again, let's just say -- and this is why we added

           14   these tests into our protocol.      Let's just say ICAC COPS went

14:36:51   15   out, read those perfectly legal files as files of interest and

           16   started downloading them.     Let's say as a torrent with ten

           17   files, nine of them are legal.      Torrential Downpour got nine

           18   of those legal files.     He never downloaded the tenth file that

           19   is child pornography that he can be charged with.          What if

14:37:07   20   Torrential Downpour ICAC COPS then says, oh, we're missing

           21   that one file, go get that from somewhere else and attribute

           22   it to this computer.

           23            THE COURT:    That's the single-source problem, isn't

           24   it?

14:37:18   25            MS. LOEHRS:     It is, but we kind of see it as a
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 63 of 8463




14:37:22   1    combination of both because if you didn't -- if you weren't

           2    identifying those legal files to begin with, it then wouldn't

           3    even try to do that.     So we want to know what the instructions

           4    are.

14:37:33   5             THE COURT:    But let me interrupt you on that point.

           6    So if the only thing identified is Number 10 and it's child

           7    pornography and it goes to his computer and it's not there,

           8    what you're saying could happen is it would go get it

           9    somewhere else and say it got it from his computer.

14:37:50   10            MS. LOEHRS:     Correct.

           11            THE COURT:    That's the single-source issue.

           12            MS. LOEHRS:     It is, but it's not limited to a single

           13   source because what if that torrent wasn't being -- what if

           14   ICAC COPS wasn't instructing it to do anything, it said, oh,

14:38:03   15   those files are legal, let's just leave this one alone, we're

           16   not interested.

           17            I want to know what all the instructions are, not

           18   just that it only does a single-source download.         What is it

           19   instructing that software to do?

14:38:16   20            This guy's got a bunch of legal files.         We know

           21   there's one illegal file in that torrent.        We don't like the

           22   fact that we can't get the illegal one.        Have we then added an

           23   instruction to do something to get that illegal file?          Not

           24   saying that's not what it is, but we're trying to put all of

14:38:31   25   the tests in to make it a complete picture, a complete test.
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 64 of 8464




14:38:37   1    And that's why we added those tests.

           2             THE COURT:    Okay.    Thank you.

           3             Does the government want to respond on any of that?

           4             MR. ERDELY:     Well, it's just that we -- we're not

14:38:47   5    telling -- BitTorrent doesn't work exactly as it was just

           6    described.    We tell BitTorrent we want to download a torrent.

           7    As Your Honor had already said.      And all of the files are

           8    included.    So we don't individually say download file one,

           9    file two, or file three.     We act like all of the other

14:39:07   10   BitTorrent clients.    We issue an IP and port for a connect and

           11   we define the material we want to download by one piece of

           12   information.    It's called an info hash.      It uniquely

           13   identifies a torrent.     There is no messages in BitTorrent to

           14   say, I want file one, two, or three.       You identify the torrent

14:39:26   15   you want to download, and then after you exchange information

           16   back and forth and I understand what pieces you have to share

           17   and you understand what pieces I have to share, then we

           18   would -- could request the pieces that relate to the

           19   information we'd like.

14:39:40   20            But my point is we're asking to download the torrent.

           21   And we get all of the data, as I previously said, not the

           22   files themselves.    And a single-source downloading would show

           23   if we were getting it from someone else.

           24            THE COURT:    All right.    Counsel, I think I've covered

14:41:06   25   the questions I wanted to cover.
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 65 of 8465




14:41:09   1             But I want to give you an opportunity to address

           2    things you think we've missed that you want to make sure I

           3    think about as I rule on this.      So why don't we give each side

           4    a few minutes to outline what else you think needs to be

14:41:28   5    addressed today.

           6             All right, Counsel.

           7             Ms. Hull, it's your motion so I'll give you the first

           8    opportunity if there's more you want to say.

           9             MS. HULL:    I'm sorry, I was waiting for Ms. Helart.

14:47:27   10            THE COURT:    That's fine.     She was talking to folks,

           11   so that's fine.    But let's go ahead and hear what additional

           12   points you want to make.

           13            MS. HULL:    May I approach?

           14            THE COURT:    Yes.

14:47:34   15            MS. HULL:    Judge, this is -- quite frankly, this is

           16   more akin to argument issues.      Is that okay?

           17            THE COURT:    That's fine.     I just want -- to make sure

           18   I'm thinking about everything you want me to.

           19            MS. HULL:    Okay.   And I appreciate that you at least

14:47:51   20   appear to understand our argument, our position about -- we

           21   may get to a Fourth Amendment issue, but that's not what the

           22   testing is for.    And because I want to be able not only to

           23   tell the jury that this software is flawed, but at what

           24   percentage of the time.     What if it is 50 percent of the time

14:48:17   25   that it's flawed, that it misidentifies information,
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 66 of 8466




14:48:20   1    misidentifies images, or thinks it sees a certain image that's

           2    not there.

           3             And the questions that I posed in my brief, and the

           4    Court talked about, it actually goes farther than that because

14:48:36   5    what if -- and because where it's located, how it's located is

           6    important.   And I get that the Court disagrees with me about

           7    certain of the tests, but I believe that we have to be able to

           8    examine this software and to materiality, to find out what the

           9    flaws are, wherever they are, whatever they are.         Because I --

14:49:10   10   for a proper software test, it has to be standardized, it has

           11   to meet -- it has to be industry standard testing.          That's

           12   what we want.    Because I want to be able to argue whatever I

           13   can find on this software to a jury.       What flaws, how often

           14   it's flawed, in what circumstances it's flawed, based on the

14:49:40   15   tools as they were used by Agent Daniels in my client's case.

           16            The Torrential Receptor, ICAC COPS, and Torrential

           17   Downpour, they work together.      And as a general proposition,

           18   yes, I find it constitutionally offensive that they're getting

           19   into people's computers, and we don't know where, based on

14:50:09   20   legal activity, just because you're looking for something that

           21   some law enforcement officer thinks might lead to child

           22   pornography.    Whatever that means.

           23            But it's not just what if -- what if it locates

           24   images that are outside shared space in allocated space?            What

14:50:35   25   if it locates items not in shared, not in allocated, in
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 67 of 8467




14:50:43   1    unallocated?   What if it identifies something that was never

           2    on that computer?    And what are the chances of that?

           3             What if, similar to -- take one of your hypotheticals

           4    one step further.    You used the example, okay, somebody, they

14:51:07   5    have a file they start downloading and they think, oh, geez,

           6    and I'll use the Jenny example.      I use the Jenny example

           7    because it's a fairly well-known series of photographs where

           8    it starts with her, she's just in a pretty little dress, and

           9    then it progressively gets worse.       Someone sees where this is

14:51:28   10   going and deletes it.     Doesn't even get to the objectionable

           11   part of that series.

           12            Not only did they do that in your hypothetical, what

           13   if they did that before Torrential Downpour even reached out?

           14   Those are the things I want to know.       What is that software

14:51:51   15   capable of doing?    How many different ways can it identify and

           16   incorrectly identify a suspect computer?

           17            And I don't want a demonstration, I want an exam.          I

           18   want a legitimate examination to test this software as it was

           19   used and, quite frankly, I'm not testing to see how it works,

14:52:12   20   I'm testing to see how it's broken.       I want to see its flaws.

           21   That's what industry standard software testing is for.          It's

           22   not a demonstration, it's not to be shown, okay, this is our

           23   perfect case scenario, this is how it works.         That's not what

           24   testing is about.

14:52:37   25            And, again, Judge, I keep getting information and I
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 68 of 8468




14:52:41   1    will forward Mr. Goodyear's testimony in its entirety as soon

           2    as I'm able, but I keep getting information, quite frankly,

           3    almost on a weekly basis from around the country because more

           4    and more people are getting more and more upset about this,

14:52:57   5    and I get it.

           6             But one thing that I have not heard is that any part

           7    of this test is not an industry standardized protocol.          It's a

           8    legitimate protocol.     And, again, we believe that -- we don't

           9    just want to know how it worked in this case, although we do

14:53:19   10   want to know what it did in this case, in using the tools

           11   Agent Daniels used, but what else does it do such that my

           12   client might have been improperly identified.         And I can argue

           13   that to the jury.    Not just what it does or if it does it, how

           14   often does it do it.     If it's one in a million, that's a

14:53:42   15   different argument than if it does it half the time.          But I

           16   have a right to know that.       I ask that you allow us to do the

           17   testing as proposed.     Thank you, sir.

           18            THE COURT:    Thank you.

           19            Ms. Helart.

14:53:55   20            MS. HELART:     One very important fact, is the Court

           21   still okay with taking some testimony from --

           22            THE COURT:    Yeah.

           23            MS. HELART:     Okay.    One point is from

           24   Detective Daniels about the statement that Ms. Loehrs made

14:54:12   25   about law enforcement software has -- or law enforcement has
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 69 of 8469




14:54:15   1    the ability just to get on other people's computers.          If

           2    that's a reference to the Tolworthy case, Agent Daniels knows

           3    about that case and can discuss that specifically.

           4              THE COURT:    Well, I don't know that we need to.         I

14:54:30   5    don't think that's a particularly critical point here.

           6              MS. HELART:    Okay.

           7              Okay.   Because it just can sit out there and it

           8    sounds terrible without some more explanation.

           9              The part that I would ask Detective Erdely to be able

14:54:46   10   to speak about is the scoring that is done in these 18-page

           11   protocol of these nine tests or however many tests the Court

           12   does.   Detective Erdely and I had a discussion about this and

           13   I really do understand the balance.

           14             This Court could look at the government and say, I

14:55:06   15   get it, government, you don't want any of this testing and you

           16   handle whatever are the results in cross-examination.          You

           17   have the ability to do other testing and show other results

           18   and just do it during cross-exam.

           19             But a big concern that I do want to note is that what

14:55:24   20   I don't want this to be is an endgame for a motion in limine

           21   to exclude the investigation because Detective Erdely can look

           22   at this scoring and he knows how the BitTorrent network

           23   generally operates.     Some of the tests or many of the tests

           24   are -- looks like a failure if something doesn't happen within

14:55:47   25   10 tries or if something doesn't happen within 10 minutes, and
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 70 of 8470




14:55:51   1    so the software by these standards, which I have no reason to

           2    know that they're industry standards or whatever standards,

           3    they're Ms. Loehrs' standards, will fail.

           4               And so what will that lead to is really the concern

14:56:08   5    of the government.    I understand we can handle a lot in

           6    cross-examination, but I don't want it to lead to another

           7    hearing based on, well, the software failed and what does that

           8    mean.

           9               So I would ask Detective Erdely to speak on the

14:56:21   10   scoring just to understand the BitTorrent network generally.

           11              MR. ERDELY:   Thank you, Your Honor.      I'll be very

           12   quick.    I apologize for taking up your time.

           13              But a lot of these tests are actually describing how

           14   BitTorrent works.    For instance, test 2, partially parsed

14:56:41   15   torrents.    Will they be visible to our search tool?        The

           16   answer is yes.    I conceded that.     But it is also visible to

           17   every other BitTorrent client.      So I don't understand the

           18   test.    She's going to score us and potentially pass or fail

           19   us.

14:56:58   20              Test 3 is very concerning because in the scoring of

           21   test 3, and it is outlined in the affidavit Your Honor has

           22   that I filed or gave to the U.S. Attorney here.         If Torrential

           23   Downpour attempts to connect to the suspect computer, meaning

           24   it logs a connection at least once, it's a failure.

14:57:23   25              That's a huge issue because, first of all, I have
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 71 of 8471




14:57:29   1    been involved in many cases with Ms. Loehrs.         She knows that

           2    our software will continue to connect.        And I'm telling the

           3    Court today that we will attempt to connect to the computer if

           4    the user has hit the delete key or stopped sharing.          And the

14:57:46   5    reason for that is outlined in my affidavit so I won't take

           6    too much time, but the BitTorrent network is not real time.

           7    So if I'm online right now at this moment in time and I load

           8    that torrent, it's parsed, using her terminology, into my

           9    BitTorrent program and it's communicated with the network,

14:58:05   10   there is an association with my IP address and that torrent.

           11            Now, ten seconds later, I shut my computer or I turn

           12   off my BitTorrent program or my internet goes down.          Does

           13   BitTorrent stop telling the world about this association

           14   between my IP address and that torrent?        The answer is no.

14:58:25   15   UTorrent will continue to connect to a client even after they

           16   hit delete, which is test 3, or move.        But yet one attempted

           17   connect in her scoring fails us.

           18            So I'll end it by saying this:        I don't understand

           19   why the scoring.    If she's testing for single-source

14:58:47   20   downloading, then either we do single-source downloading and

           21   she reports that, or we don't and she reports that.

           22            If we try to connect to a computer after she has

           23   deleted the data or moved the data, I don't understand why the

           24   need to say, oh, they failed.      And I don't understand what her

14:59:12   25   baseline is for failing us because uTorrent operates exactly
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 72 of 8472




14:59:15   1    in the manner that we do.        We will attempt to connect because,

           2    again, the BitTorrent network is not real time.         These indices

           3    on the network are remembering.        A day, a week, potentially

           4    even a month.    And that is when we use Torrential Downpour to

14:59:34   5    knock on the door and see, are you still running your

           6    BitTorrent software?     Are you still associated with that

           7    torrent?    And if the answer to those two questions is yes,

           8    then the next logical thing happens with any BitTorrent client

           9    is we exchange information about what we have to share.

14:59:49   10              We continually knock on the door.

           11              And test 3 is going to fail us the first time we

           12   knock on the door after you delete that data.

           13              I would just suggest whatever this Court orders her

           14   testing to be or allowed to be, that she just reports her

15:00:05   15   findings.    I just don't understand the scoring.       And it just

           16   appears, and I'm telling the Court now here today, we will

           17   fail test 3 because we will try to connect to that computer

           18   after she deletes the torrent because there's no communication

           19   from her BitTorrent software to the network to say that that

15:00:24   20   happened.    That's not part of the BitTorrent protocol.

           21              THE COURT:    Okay.

           22              MR. ERDELY:   That's all I want to say, Your Honor.

           23   Thank you.

           24              THE COURT:    All right.

15:00:32   25              MS. HELART:   All right.     And my final comments really
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 73 of 8473




15:00:34   1    were written into the June 24th, I do believe the Court knows

           2    what our concerns are.     But really emphasizing we just so

           3    object to tests 1 through 6 for their -- mostly for their

           4    connection to the ICAC COPS database; 3 and 4 for the

15:00:51   5    potential Fourth Amendment.      But dealing with the functions of

           6    Torrential Downpour Receptor and Torrential Downpour, the only

           7    thing involved in Mr. Gonzales's case was Torrential Downpour.

           8    Connecting to the ICAC COPS database, I know that on the

           9    August 14th submission made by Ms. Hull there was a suggestion

15:01:10   10   that she, meaning Ms. Loehrs, could have limited log-on access

           11   to ICAC COPS.    But that's not a feature of ICAC COPS.        Nobody

           12   can have limited log-on access.

           13             So full access to ICAC COPS means the full analogy

           14   that I made in the June 24th.      We're dropping her into a room

15:01:31   15   full of law enforcement officers talking about their cases,

           16   identifying IP suspects, IP addresses of suspects, the IP

           17   addresses of the officers, real physical addresses of people.

           18   We're -- we would -- it would be very burdensome to clone this

           19   database, simulate the database, it wouldn't react in its

15:01:55   20   native format.    I know that that's something that they really

           21   want to do.

           22             But at the same time, a lot of their tests talk about

           23   files of non-investigative interest.       Presuming those are

           24   torrents of the space shuttle, something completely lawful to

15:02:10   25   do.   But that's even problematic with ICAC COPS because we
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 74 of 8474




15:02:14   1    can't put those kind of files in ICAC COPS because then the

           2    universe of police officers using ICAC COPS starts

           3    investigating those as torrents that have child exploitative

           4    material, and now we start making real intrusions into

15:02:32   5    people's investigations and they have to make explanations to

           6    defense lawyers and defendants and prosecutors.         It's just not

           7    workable to do that.

           8              So the ICAC COPS portions of the June 24th hearing is

           9    something I would reiterate word for word.        I won't do it, but

15:02:51   10   it is something critical to us not to let a defense expert

           11   have access to ICAC COPS.

           12             The only people who currently have access are the

           13   people who have gone through a training process, they have

           14   licensing, like Agent Daniels.      He's not authorized to give

15:03:07   15   it.   He is authorized to connect to it.       But it's a database

           16   that has obviously critical and sensitive information.

           17             So with that, we know that the Court understands the

           18   issues.   Thank you.

           19             THE COURT:   Okay.    Thanks.

15:03:20   20             Ms. Hull, did you have any final comments?

           21             MS. HULL:    Last word, Judge.

           22             With, respectfully, my understanding, and I'm not

           23   cross-examining, I'm just going off of lots of transcripts

           24   that Mr. Erdely is not himself someone who tests software for

15:03:44   25   a living or is a programmer.      So I don't believe that his
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 75 of 8475




15:03:51   1    questions about the testing are relevant because there's

           2    nothing to say that these are industry standards.

           3             And, Judge, if it's Ms. Loehrs that's the problem, we

           4    can get another agency or entity to do the testing.

15:04:15   5    Ms. Loehrs is not the evil person they make her out to be.

           6    She is an expert.    And they keep attacking her integrity,

           7    saying she's going to disseminate this stuff, she's not going

           8    to forget.   Well, they have officers who have left the job

           9    that used to work on this.      Those people don't forget either.

15:04:40   10   She's no less trustworthy.

           11            That's all I have, Your Honor.        Thank you.

           12            THE COURT:    All right.    Thank you.

           13            Let me just ask two questions just to make sure I'm

           14   right on a couple of facts.

15:04:51   15            I understand from what was said by the government

           16   that when COPS communicates with Torrential Downpour in an

           17   automated way, the only thing I think you said, Mr. Erdely,

           18   that it communicates are those three pieces of information:

           19   The IP address, the port, and the hash value for the torrent;

15:05:18   20   is that right?

           21            MR. ERDELY:     Yes, Your Honor.     The info hash of a

           22   torrent or if you have the actual torrent itself.          Three

           23   pieces of information:     IP, port, and info hash, which is also

           24   saying torrent, yes, Your Honor.

15:05:30   25            THE COURT:    And I think you said when you provided
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 76 of 8476




15:05:31   1    that explanation, you said you could show that.

           2              MR. ERDELY:    Absolutely, Your Honor.      I could show

           3    that in a test.    I could devise a test where we actually pull

           4    data directly from ICAC COPS and you can see it's those three

15:05:46   5    pieces of information.     I could do that -- and when you input

           6    it, you know that's the three pieces of information because

           7    there's a place for you to place it.

           8              THE COURT:    And you're saying no other instructions

           9    are given by COPS to Torrential Downpour.

15:06:02   10             MR. ERDELY:    No, not for the investigation.       You need

           11   those three pieces of information and then the investigation

           12   begins.   There's no more instructions to get -- there is

           13   preference.   I apologize.    There is preference given.       We try

           14   to download the files of interest first.        But it's just a

15:06:17   15   matter of what pieces of data we're asking for.         I apologize.

           16   I didn't think about that particular aspect of it.          But there

           17   is a priority we built in, just like the end user can do the

           18   same thing, they can select which file that they want.

           19   There's check boxes in any standard client.

15:06:38   20             THE COURT:    Which file in the torrent they want?

           21             MR. ERDELY:    Right.   Because, again, we target the

           22   torrent, not the files necessarily.       But there is the ability,

           23   because we know which file matches our files of interest,

           24   however, we don't know maybe what the other 99 files are.

15:06:54   25   They could have names that describe child pornography and
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 77 of 8477




15:06:56   1    we'll download them and if they're chargeable, okay, but if

           2    not, we don't charge them.

           3             But the standard clients have a similar function.

           4    When you load the torrent into the program, a window pops up,

15:07:08   5    and if there's ten files in that torrent you can select or

           6    deselect those files you'd like to give preference to.          So

           7    it's like --

           8             THE COURT:    You're saying COPS does that?

           9             MR. ERDELY:     Yes.   In ICAC COPS there is the ability

15:07:26   10   to try to download the files we're familiar with before the

           11   rest of the files.    But at the end of the day we try to just

           12   download all of the files.

           13            THE COURT:    So COPS will say this torrent has ten

           14   files in it, download these three first.

15:07:42   15            MR. ERDELY:     You have the option to do that, yes,

           16   Your Honor.    Just like the standard client, you could pick and

           17   choose which files within the torrent to download.

           18            THE COURT:    I thought you indicated COPS does that,

           19   COPS states a preference.

15:07:54   20            MR. ERDELY:     Yes.   ICAC COPS knows what files are

           21   files of interest.    However, we target -- we do the

           22   investigation simply at the torrent level.        However, the

           23   system knows as we evaluate these torrents, I'm the evaluator,

           24   we know which files are files of interest.        But, again, it's

15:08:15   25   just like the standard client, you can pick and choose which
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 78 of 8478




15:08:18   1    ones to download.    We have the ability -- when the user tells

           2    us what they have to share.

           3             So, for instance, they have 50 of 100 pieces and

           4    we're allowed to ask for any of those 50 pieces they have.          We

15:08:32   5    can be smart about what we ask for and ask for piece two,

           6    three, and four, because we know that that is one of our files

           7    of interest that we investigate.

           8             THE COURT:    And does COPS do that?       Does COPS say

           9    pick two, three, and four?

15:08:52   10            MR. ERDELY:     ICAC COPS has the information about

           11   which ones are files of interest and which ones aren't, yes.

           12            THE COURT:    So does that mean that Torrential

           13   Downpour is communicating back to COPS saying which of these

           14   50 should I get?

15:08:58   15            MR. ERDELY:     No.   No, I don't think it goes the other

           16   direction.   It doesn't go the other direction.

           17            That's the information provided at the time that the

           18   job is initiated.    So there is that functionality.

           19            THE COURT:    So what does it say?

15:09:13   20            MR. ERDELY:     It tells --

           21            THE COURT:    What is the information provided?

           22            MR. ERDELY:     It tells the system which files are

           23   files of interest.

           24            THE COURT:    You're saying --

15:09:21   25            MR. ERDELY:     We give preference to that because it
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 79 of 8479




15:09:24   1    would give us a greater opportunity before we get cut off or

           2    before the guy goes offline to download files we think are

           3    most likely child pornography, and then we get the rest of

           4    them anyways.

15:09:35   5             THE COURT:    I was going to ask about that last

           6    statement.

           7             So when it sends those three pieces of information

           8    you described, it also says these are the ones we're most

           9    interested in?

15:09:46   10            MR. ERDELY:     Yes, I would get output of that data.

           11            THE COURT:    You're saying Torrential Downpour will

           12   look for those first --

           13            MR. ERDELY:     Yes.

           14            THE COURT:    -- but before it stops its download, it

15:09:57   15   will get everything else, too?

           16            MR. ERDELY:     It will give preference to the files we

           17   believe are files of interest, but it's still going to get all

           18   the rest of the files as well.

           19            THE COURT:    Give preference meaning download first?

15:10:07   20            MR. ERDELY:     Download first if those pieces are

           21   available to make up that file.

           22            THE COURT:    Anything else that COPS tells Torrential

           23   Downpour?

           24            MR. ERDELY:     No.

15:10:18   25            THE COURT:    The second question that I had, which is
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 80 of 8480




15:10:20   1    really to both sides, am I correct that when the tablet of

           2    Mr. Gonzales was forensically searched, you looked in both

           3    allocated and unallocated space; is that right?

           4              MS. HELART:    Can you define -- was searched by the

15:10:42   5    forensic exam --

           6              THE COURT:    When you examined it, yeah, did you

           7    look --

           8              MS. HELART:    When the examination.      All right.      Let

           9    me ask that question.

15:10:47   10             THE COURT:    -- did you look in both allocated and

           11   unallocated space?     In other words, did you look at everything

           12   you could on the tablet?

           13             MS. HELART:    Agent Daniels did that examination.         He

           14   looked at allocated and unallocated space.

15:11:02   15             THE COURT:    Okay.

           16             MS. HULL:    We just looked in -- our understanding is

           17   we looked in --

           18             THE COURT:    Go ahead, Ms. --

           19             MS. LOEHRS:    We only corroborate what he finds.         In

15:11:07   20   order for us to go into unallocated space is a very lengthy,

           21   time-consuming, expensive process.       So we don't do that if

           22   there's nothing there that we need to worry about.

           23             THE COURT:    So you didn't go look --

           24             MS. LOEHRS:    We did not go looking through

15:11:20   25   unallocated; correct.
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 81 of 8481




15:11:22   1             THE COURT:    All right.

           2             MS. HULL:    Your Honor, if I may, I think Mr. Erdely

           3    just made our case for needing COPS because they have changed

           4    their story from what it was just moments ago about what COPS

15:11:33   5    looks for and how it looks for it.

           6             If, in fact, it can target the file within the

           7    torrent, that's contrary to what they said before.          They said

           8    they download the torrent.      If they can target that, then why

           9    are they going after legal files, is my question.          Again, I

15:11:56   10   think he just made our case for needing ICAC COPS in testing.

           11            MR. ERDELY:     To be clear, Torrential Downpour

           12   operates completely independent from ICAC COPS.         You input

           13   those three pieces of information and it will initiate an

           14   investigation.

15:12:18   15            And I apologize, it was not my intent to mislead this

           16   Court, but --

           17            THE COURT:    What is your answer to Ms. Hull's

           18   question if ICAC COPS knows the files it wants out of a

           19   torrent, why does it pick up everything else as well?

15:12:32   20            MR. ERDELY:     We don't have every file on the

           21   internet.   We have four million files that we've amassed

           22   through these investigations through the years.         If we only

           23   downloaded the files we knew about, we could preclude about

           24   learning about new files that are being traded.         And obviously

15:12:49   25   we all know in this room that the file names are not always an
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 82 of 8482




15:12:52   1    indicator of what you might see.       Some are named very

           2    descriptively and some are not.      We download everything, just

           3    like anybody else on the network does; however, and, again, it

           4    wasn't intentional, there is a prioritization scheme that's in

15:13:11   5    place because when we process a torrent, we know the ones

           6    which match our files, but we don't know what we don't know.

           7    I don't know what those other 99 files are.         It's paired with

           8    child pornography or child exploitation material, so certainly

           9    I want to see all of the other files in this one single

15:13:28   10   torrent.

           11              So it's not a matter of me wanting to download not --

           12   or -- perfectly legal files, it's a matter of downloading the

           13   rest of the files associated with this torrent that has a file

           14   that we're interested in that relates to child exploitation

15:13:47   15   and determining what those other 99 files are.         It's not

           16   designed to download legal files.       It's designed to download

           17   everything and to determine through the review of the case

           18   agent.

           19              THE COURT:    Okay.

15:13:59   20              30 seconds.

           21              MS. HULL:    Judge, they already know what's in these

           22   torrents.    They're saying they have over four million, but

           23   according to Mr. Goodyear, only 2500.        I mean, if they know

           24   what -- if they know what is in all of these, then why do they

15:14:19   25   have four million but only 2500 contain -- again, we need to
                Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 83 of 8483




15:14:24   1    include COPS in the testing, Judge.

           2             THE COURT:    All right.    I think we've plowed this

           3    ground enough.

           4             MS. HELART:     Okay.   There's 2500 torrents.      There's

15:14:32   5    four million files.    A torrent is different than a file.

           6             THE COURT:    All right.    Thank you for all of the

           7    information.   It's helpful.     I will take this under

           8    advisement.

           9         (End of transcript.)

15:14:45   10                                 * * * * *

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25
     Case 2:17-cr-01311-DGC Document 87 Filed 08/26/19 Page 84 of 8484




1                           C E R T I F I C A T E

2

3             I, PATRICIA LYONS, do hereby certify that I am duly

4    appointed and qualified to act as Official Court Reporter for

5    the United States District Court for the District of Arizona.

6

7             I FURTHER CERTIFY that the foregoing pages constitute

8    a full, true, and accurate transcript of all of that portion

9    of the proceedings contained herein, had in the above-entitled

10   cause on the date specified therein, and that said transcript

11   was prepared under my direction and control, and to the best

12   of my ability.

13

14            DATED at Phoenix, Arizona, this 26th day of August,

15   2019.

16

17

18

19

20                                    s/ Patricia Lyons, RMR, CRR
                                      Official Court Reporter
21

22

23

24

25
